Exhibit 10.1
PURCHASE AND SALE AGREEMENT
dated as of March 9, 2011
between
BIOCRYST PHARMACEUTICALS, INC.
and
JPR ROYALTY SUB LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page   ARTICLE I         DEFINED TERMS AND RULES OF CONSTRUCTION  
       
Section 1.1 Defined Terms
    1  
Section 1.2 Rules of Construction
    9     ARTICLE II         PURCHASE AND SALE OF THE PURCHASED ASSETS          
Section 2.1 Purchase and Sale
    11  
Section 2.2 Entitlement to Payments
    12  
Section 2.3 Purchase Price
    12  
Section 2.4 No Assumed Obligations
    12  
Section 2.5 Excluded Assets
    13     ARTICLE III         REPRESENTATIONS AND WARRANTIES OF THE SELLER    
     
Section 3.1 Organization
    13  
Section 3.2 Seller Authorization
    13  
Section 3.3 Governmental and Third Party Authorizations
    13  
Section 3.4 Ownership
    14  
Section 3.5 Solvency
    14  
Section 3.6 No Litigation
    14  
Section 3.7 Compliance with Laws
    15  
Section 3.8 No Conflicts
    15  
Section 3.9 Intellectual Property Rights
    16  
Section 3.10 Regulatory Approval, Manufacturing and Marketing
    18  
Section 3.11 No Subordination
    18  
Section 3.12 Counterparty License Agreement and UAB Agreement.
    18  
Section 3.13 Set-off and Other Sources of Royalty Reduction
    20  
Section 3.14 UCC Matters
    20  
Section 3.15 Tax Matters
    20  
Section 3.16 UAB Agreement
    20  
Section 3.17 Margin Stock
    21  
Section 3.18 Disclosure
    21     ARTICLE IV         COVENANTS          
Section 4.1 Books and Records; Notices
    21  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.2 Confidentiality; Public Announcement
    22  
Section 4.3 Further Assurances
    23  
Section 4.4 Payments on Account of the Purchased Assets
    24  
Section 4.5 Counterparty License Agreement
    25  
Section 4.6 Termination of the Counterparty License Agreement; Mergers,
Consolidations and Asset Sales Involving Counterparty
    28  
Section 4.7 Audits
    28  
Section 4.8 Existence
    29  
Section 4.9 Approval of Actions of Purchaser
    29  
Section 4.10 Payments to UAB
    29  
Section 4.11 Currency Hedge Agreement
    29     ARTICLE V         THE CLOSING          
Section 5.1 Closing
    32  
Section 5.2 Closing Deliverables of the Seller
    32  
Section 5.3 Closing Deliverables of the Purchaser
    32     ARTICLE VI         INDEMNIFICATION          
Section 6.1 Indemnification by the Seller
    32  
Section 6.2 Procedures
    33  
Section 6.3 Exclusive Remedy
    34     ARTICLE VII         MISCELLANEOUS          
Section 7.1 Survival
    35  
Section 7.2 Specific Performance
    35  
Section 7.3 Notices
    35  
Section 7.4 Successors and Assigns
    36  
Section 7.5 Independent Nature of Relationship
    36  
Section 7.6 Entire Agreement
    36  
Section 7.7 Governing Law
    37  
Section 7.8 Waiver of Jury Trial
    37  
Section 7.9 Severability
    38  
Section 7.10 Counterparts
    38  
Section 7.11 Amendments; No Waivers
    38  
Section 7.12 Limited Recourse
    38  
Section 7.13 Cumulative Remedies
    39  
Section 7.14 Table of Contents and Headings
    39  
Section 7.15 Acknowledgment and Agreement
    39  

ii



--------------------------------------------------------------------------------



 



      Exhibit A  
Form of Bill of Sale
Exhibit B  
Form of Counterparty Instruction
Exhibit C  
Intellectual Property Matters

iii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This PURCHASE AND SALE AGREEMENT (this “Purchase and Sale Agreement”) dated
as of March 9, 2011 is between BIOCRYST PHARMACEUTICALS, INC., a Delaware
corporation (the “Seller”), and JPR ROYALTY SUB LLC, a Delaware limited
liability company (the “Purchaser”).
W I T N E S S E T H
:
     WHEREAS, the Seller has the right to receive royalties based on Net Sales
of the Licensed Products in the Territory under the Counterparty License
Agreement; and
     WHEREAS, the Seller desires to sell, transfer, convey, assign, contribute
and grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Assets, upon and subject to the terms and
conditions set forth in this Purchase and Sale Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION
     Section 1.1 Defined Terms. The following terms, as used herein, shall have
the following respective meanings:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person or is a director, officer or manager of such Person. For
purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Securities, by contract or otherwise, and the terms “controlled” and
“controlling” have meanings correlative to the foregoing. For purposes hereof,
the term “Affiliate” when used in respect of the Seller shall be deemed to
exclude the Purchaser.
     “Bankruptcy Event” means the occurrence of any of the following in respect
of a Person: (i) an admission in writing by such Person of its inability to pay
its debts generally or a general assignment by such Person for the benefit of
creditors; (ii) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect,
or seeking, consenting to or acquiescing in the entry of an order for relief in
any case under any such law, or the appointment of or taking possession by a

1



--------------------------------------------------------------------------------



 



receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator or
other similar official for such Person or for any substantial part of its
property; (iii) corporate or other entity action taken by such Person to
authorize any of the actions set forth in clause (i) or clause (ii) above; or
(iv) without the consent or acquiescence of such Person, the entering of an
order for relief or approving a petition for relief or reorganization or any
other petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or other similar relief under any present
or future bankruptcy, insolvency or similar statute, law or regulation, or the
filing of any such petition against such Person, or, without the consent or
acquiescence of such Person, the entering of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person, in each case where such petition or order
shall remain unstayed or shall not have been stayed or dismissed within 90 days
from entry thereof.
     “Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by the Seller and the Purchaser substantially in the form of Exhibit A.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by applicable
law to remain closed.
     “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date, including common shares, ordinary shares,
preferred shares, membership interests or share capital in a limited liability
company or other Person, limited or general partnership interests in a
partnership, beneficial interests in trusts or any other equivalent of such
ownership interest or any options, warrants and other rights to acquire such
shares or interests, including rights to allocations and distributions,
dividends, redemption payments and liquidation payments.
     “Closing” has the meaning set forth in Section 5.1.
     “Closing Date” has the meaning set forth in Section 5.1.
     “Collateral” has the meaning set forth in the Granting Clause of the
Indenture.
     “Collection Account” has the meaning set forth in Section 3.1(a) of the
Indenture.
     “Commercial Sales” has the meaning set forth in Section 9.3(a) of the
Counterparty License Agreement.
     “Compound” has the meaning set forth in Section 1.1(m) of the Counterparty
License Agreement.
     “Confidential Information” means, as it relates to the Seller and its
Affiliates, the Licensed Products and the Intellectual Property Rights, all
information (whether written or oral, or in electronic or other form) furnished
after the Closing Date involving or relating in any way,

2



--------------------------------------------------------------------------------



 



directly or indirectly, to the Purchased Assets or the Royalties, including
(a) any license, sublicense, assignment, product development, royalty, sale,
supply or other agreements (including the Counterparty License Agreement, the
UAB Agreement and the Currency Hedge Agreement) involving or relating in any
way, directly or indirectly, to the Purchased Assets, the Royalties or the
intellectual property, compounds or products giving rise to the Purchased
Assets, and including all terms and conditions thereof and the identities of the
parties thereto, (b) any reports, data, materials or other documents of any kind
concerning or relating in any way, directly or indirectly, to the Seller, the
Purchased Assets, the Royalties or the intellectual property, compounds or
products giving rise to the Purchased Assets, and including reports, data,
materials or other documents of any kind delivered pursuant to or under any of
the agreements referred to in clause (a) above, and (c) any inventions, devices,
improvements, formulations, discoveries, compositions, ingredients, patents,
patent applications, know-how, processes, trial results, research, developments
or any other intellectual property, trade secrets or information involving or
relating in any way, directly or indirectly, to the Purchased Assets or the
compounds or products giving rise to the Purchased Assets; provided, however,
that, solely for purposes of this Purchase and Sale Agreement, Confidential
Information shall not include information that is (i) already in the public
domain at the time the information is disclosed, (ii) lawfully obtainable from
other sources, (iii) required to be disclosed in any document to be filed with
any Governmental Authority or (iv) required to be disclosed by court or
administrative order or under laws, rules and regulations applicable to the
Seller or the Purchaser or their respective Affiliates (including securities
laws, rules and regulations), as the case may be, or pursuant to the rules and
regulations of any stock exchange or stock market on which securities of the
Seller or the Purchaser or their respective Affiliates may be listed for
trading.
     “Counterparty” means Shionogi & Co., Ltd., a Japanese corporation.
     “Counterparty Instruction” means the irrevocable direction to Counterparty
in the form set forth in Exhibit B.
     “Counterparty License Agreement” means that certain License, Development
and Commercialization Agreement dated as of February 28, 2007, as amended by
that certain First Amendment to License, Development and Commercialization
Agreement dated as of September 30, 2008, that certain letter agreement dated
May 10, 2010 and that certain Consent Agreement dated as of November 2, 2010,
between the Seller and Counterparty. The term “Counterparty License Agreement”
shall include all rights that arise therefrom and relate thereto.
     “Currency Hedge Agreement” means that certain Confirmation (including the
related letter agreement) dated as of March 9, 2011 and the ISDA Master
Agreement (including the schedule and credit support annex included therein)
(solely insofar as such ISDA Master Agreement relates to such Confirmation and
not to any other “Transaction” as such term is defined in such ISDA Master
Agreement) dated as of March 7, 2011, in each case between the Seller and the
Currency Hedge Provider (and any replacement foreign currency hedge arrangement
entered into by the Seller as permitted by Section 4.11(e)(i) of this Purchase
and Sale Agreement) and, with respect to such letter agreement, among the
Seller, the Currency Hedge Provider, the Purchaser and the Trustee.

3



--------------------------------------------------------------------------------



 



     “Currency Hedge Payments” means the amounts required to be paid to the
Seller by the Currency Hedge Provider pursuant to the Currency Hedge Agreement
(subject to all of the Currency Hedge Provider’s rights under the Currency Hedge
Agreement (including, to the extent provided in the Currency Hedge Agreement,
liquidation, netting and setoff rights, specified conditions precedent to the
Currency Hedge Provider’s required payments and performance and rights to
realize on margin or other collateral)) except any amount required to be paid to
the Seller by the Currency Hedge Provider pursuant to the Currency Hedge
Agreement as a result of a termination of the Currency Hedge Agreement by the
Seller permitted by Section 4.11(e) of this Purchase and Sale Agreement.
     “Currency Hedge Provider” means Morgan Stanley Capital Services Inc.
     “Discrepancy” has the meaning set forth in Section 2.2(b).
     “Disputes” has the meaning set forth in Section 3.9(e).
     “Dollar” or the sign “$” means United States dollars.
     “Event of Default” has the meaning set forth in Section 4.1 of the
Indenture.
     “Excluded Liabilities and Obligations” has the meaning set forth in
Section 2.4.
     “FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.
     “Field” has the meaning set forth in Section 1.1(u) of the Counterparty
License Agreement.
     “Future Data” has the meaning set forth in Section 2.5(c)(i) of the
Counterparty License Agreement.
     “GAAP” means generally accepted accounting principles in effect in the
United States from time to time.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country.
     “Indenture” means that certain indenture, dated as of the Closing Date, by
and between the Purchaser and U.S. Bank National Association, a national banking
association, as initial trustee thereunder, and any successor appointed in
accordance with the terms thereof.
     “Intellectual Property Rights” means: (a) patents and patent applications;
(b) continuations, continuations-in-part, divisionals and substitute
applications with respect to any such patent application; (c) patents issued
based on or claiming priority to any such patent

4



--------------------------------------------------------------------------------



 



applications; (d) reissue, reexamination, renewal or extension (including any
supplemental patent certificate) of any such patents; and (e) confirmation
patent or registration patent or patent of addition based on any such patents,
in each case, owned, licensed or controlled by the Seller, that are filed in the
Territory solely to the extent that any of the foregoing relate to the
manufacture, use or sale of Licensed Products and/or Compound in the Field.
     “Issuer Pledged Collateral” has the meaning set forth in Section 2.1 of the
Pledge and Security Agreement.
     “Know-How” has the meaning set forth in Section 1.1(hh) of the Counterparty
License Agreement.
     “Knowledge” means the actual knowledge of any of the following officers or
employees of the Seller: the Chief Executive Officer; the Chief Financial
Officer; the General Counsel; the Vice President, Drug Discovery; the Vice
President, Strategic Planning and Commercialization; and the Chief Medical
Officer.
     “Licensed Product” has the meaning set forth in Section 1.1(jj) of the
Counterparty License Agreement.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property or other priority or preferential
arrangement of any kind or nature whatsoever, including any conditional sale,
any sale with recourse or any agreement to give any security interest.
     “Loss” means any loss, Set-off, cost, charge, expense, interest, fee,
payment, demand, liability, claim, action, proceeding, penalty, fine, damages,
judgment, order or other sanction.
     “Material Adverse Change” means any event, circumstance or change resulting
in a material adverse effect on (a) the legality, validity or enforceability of
any of the Transaction Documents, the Counterparty License Agreement or the
back-up security interest granted pursuant to Section 2.1(d), (b) the right or
ability of the Servicer, the Seller (or any permitted assignee) or the Purchaser
to perform its obligations under any of the Transaction Documents or the
Counterparty License Agreement, in each case to which it is a party, or to
consummate the transactions contemplated hereunder or thereunder, (c) the rights
or remedies of the Purchaser under any of the Transaction Documents or the
Counterparty License Agreement, (d) the timing, amount or duration of the
Royalties or any Currency Hedge Payments, (e) the Purchased Assets, (f) the
Intellectual Property Rights or (g) the ability of the Trustee to realize the
practical benefit of the Pledge and Security Agreement (including any failure to
have a perfected Lien on any of the Issuer Pledged Collateral as required by the
Indenture).
     “Material Use” has the meaning set forth in Section 1.1(mm) of the
Counterparty License Agreement.
     “Memorandum” means the private placement memorandum of the Purchaser dated
March 1, 2011.

5



--------------------------------------------------------------------------------



 



     “Net Sales” has the meaning set forth in Section 1.1(pp) of the
Counterparty License Agreement.
     “New Formulations” has the meaning set forth in Section 1.1(jj) of the
Counterparty License Agreement.
     “NI Option” has the meaning set forth in Section 12.1 of the Counterparty
License Agreement.
     “NI Option Period” has the meaning set forth in Section 12.1 of the
Counterparty License Agreement.
     “Non-Commercial Sales” has the meaning set forth in Section 9.3(a) of the
Counterparty License Agreement.
     “Noteholder” means any Person in whose name a Note is registered from time
to time in the Register for such Note.
     “Notes” means any notes issued under the Indenture from time to time,
including the JPR PhaRMASM Senior Secured 14% Notes due 2020 of the Purchaser in
the initial outstanding principal balance of $30,000,000 issued on the Closing
Date.
     “Option” means a foreign currency exchange option set forth in the Currency
Hedge Agreement.
     “Options” means, collectively, the foreign currency exchange options set
forth in the Currency Hedge Agreement.
     “Patent” means any pending or issued patent or continuation, continuation
in part, division, extension or reissue thereof.
     “Patent Office” means the applicable patent office, including the United
States Patent and Trademark Office and any comparable foreign patent office, for
any Intellectual Property Rights that are Patents.
     “Person” means any natural person, firm, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
     “Pledge and Security Agreement” means that certain pledge and security
agreement dated as of the Closing Date made by the Seller to the Trustee.
     “Purchase Agreements” means those certain note purchase agreements dated
the Closing Date among the Purchaser, the Seller and the note purchasers named
therein.
     “Purchase and Sale Agreement” has the meaning set forth in the preamble.

6



--------------------------------------------------------------------------------



 



     “Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the Counterparty License Agreement to (i) receive all
of the Royalties, (ii) receive the reports produced by Counterparty pursuant to
the Counterparty License Agreement in respect of sales of Licensed Products in
the Territory, (iii) audit the records of Counterparty in respect of such sales
pursuant to the Counterparty License Agreement and receive an audit report
summarizing the results of any such audit and (iv) make indemnification claims
against Counterparty pursuant to the Counterparty License Agreement, (b) rights
under the Currency Hedge Agreement to receive the Currency Hedge Payments,
(c) right to disapprove of an assignment of the Counterparty License Agreement
by Counterparty and (d) right to transfer, assign or pledge the foregoing, in
whole or in part, and the proceeds of and the rights to enforce each of the
foregoing. For the avoidance of doubt, Purchased Assets do not include (x) any
amounts payable by Counterparty to the Seller in consideration for the supply by
the Seller of Compound to Counterparty or (y) any royalties payable by
Counterparty to the Seller arising out of, related to or resulting from
Non-Commercial Sales.
     “Purchase Price” has the meaning set forth in Section 2.3.
     “Purchaser” has the meaning set forth in the preamble.
     “Purchaser Indemnified Party” has the meaning set forth in Section 6.1.
     “RAPIACTA” means (i) the brand name for peramivir in Japan and (ii) the
equivalent product sold by Counterparty or its Affiliates in Taiwan under such
brand name or another brand name.
     “Register” has the meaning set forth in Section 2.3(a) of the Indenture.
     “Regulatory Agency” means a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any country.
     “Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Licensed Products may be marketed, sold and distributed in a jurisdiction,
issued by the appropriate Regulatory Agency.
     “Royalties” means (a) all royalties paid, owed, accrued or otherwise
required to be paid to the Seller or any of its Affiliates under the
Counterparty License Agreement arising out of, related to or resulting from
Commercial Sales by Counterparty or its Affiliates of Licensed Product in the
Territory (including not only from the Commercial Sale of currently approved
indications for Licensed Product in the Territory, but also from any
additionally approved indications and from any off-label usage for Licensed
Product in the Territory) and, in each case, attributable to the period
commencing on the Royalties Commencement Date, including (i) all amounts due or
to be paid to the Seller or any of its Affiliates under Section 9.3(b) of the
Counterparty License Agreement and (ii) all amounts due or to be paid to the
Seller or any of its Affiliates in lieu thereof (whether based upon Commercial
Sales of Licensed Product in the

7



--------------------------------------------------------------------------------



 



Territory or otherwise), (b) all future milestone payments paid, owed, accrued
or otherwise required to be paid to the Seller or any of its Affiliates under
the Counterparty License Agreement, (c) all indemnity payments, recoveries,
damages or award or settlement amounts paid or payable to the Seller or any of
its Affiliates by any third party and arising out of or relating to the
Commercial Sale of Licensed Products in the Territory or as a result of a breach
by any Person other than the Seller of the Counterparty License Agreement with
respect to the Commercial Sale of Licensed Products in the Territory and
attributable to the period commencing on the Royalties Commencement Date,
including pursuant to Section 4.5(d) or Section 4.5(e), (d) all other amounts
paid by Counterparty or any other Person pursuant to the Counterparty License
Agreement arising out of, related to or resulting from the Commercial Sale by
Counterparty or its Affiliates of Licensed Products in the Territory and
attributable to the period commencing on the Royalties Commencement Date,
(e) all accounts (as defined under the UCC) evidencing the rights to the
payments and amounts described herein and (f) all proceeds (as defined under the
UCC) of any of the foregoing.
     “Royalties Commencement Date” means January 1, 2011.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Seller” has the meaning set forth in the preamble.
     “Seller Account” has the meaning set forth in Section 4.4(d).
     “Seller Shortfall” means the amount, if any, payable by the Seller to
Counterparty under the Counterparty License Agreement or to the Currency Hedge
Provider under the Currency Hedge Agreement that is due and payable but that has
not been paid by the Seller.
     “Seller Shortfall Payment” means any payment made by the Trustee in respect
of any Seller Shortfall.
     “Servicer” means the Seller, acting in its capacity as servicer pursuant to
the Servicing Agreement (or any other Person appointed to succeed the Seller as
such or any successor thereto pursuant to the Servicing Agreement).
     “Servicing Agreement” means that certain servicing agreement dated as of
the Closing Date between the Purchaser and the Seller.
     “Set-off” means any set-off, off-set, rescission, counterclaim, reduction,
deduction or defense.
     “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person

8



--------------------------------------------------------------------------------



 



or by one or more other Subsidiaries of such Person. For purposes hereof, the
term “Subsidiary” when used in respect of the Seller shall be deemed to exclude
the Purchaser.
     “Territory” means Japan and Taiwan.
     “Third Party New Formulations License” has the meaning set forth in
Section 9.3(e)(i) of the Counterparty License Agreement.
     “Transaction Documents” means this Purchase and Sale Agreement, the Bill of
Sale, the Counterparty Instruction, the Indenture, the Notes, the Pledge and
Security Agreement, the Servicing Agreement, the Purchase Agreements and the
Currency Hedge Agreement.
     “Trustee” means U.S. Bank National Association, a national banking
association, as initial trustee of the Notes under the Indenture, and any
successor appointed in accordance with the terms of the Indenture.
     “UAB” means The UAB Research Foundation, a non-profit corporation.
     “UAB Agreement” means that certain Joint Research and License Agreement
dated as of November 23, 1994 between the Seller and UAB, as amended by that
certain letter agreement dated October 9, 1996 and by that certain Agreement
dated as of December 16, 2010 between the Seller and UAB.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest granted pursuant
to Section 2.1(d) is governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than the State of New York, then “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of this Purchase and Sale Agreement
and any financing statement relating to such perfection or effect of perfection
or non-perfection.
     “U.S.” or “United States” means the United States of America, its 50
states, each territory thereof and the District of Columbia.
     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
     “Yen” or the sign “¥” means Japanese yen.
     Section 1.2 Rules of Construction. Unless the context otherwise requires,
in this Purchase and Sale Agreement:
          (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP.

9



--------------------------------------------------------------------------------



 



          (b) Unless otherwise defined, all terms used herein that are defined
in the UCC shall have the meanings stated in the UCC.
          (c) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.
          (d) The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
          (e) References to an agreement or other document include references to
such agreement or document as amended, restated, reformed, supplemented or
otherwise modified in accordance with the terms thereof and include any annexes,
exhibits and schedules attached thereto, and the provisions thereof apply to
successive events and transactions.
          (f) References to any statute or other legislative provision shall
include any statutory or legislative modification or re-enactment thereof, or
any substitution therefor.
          (g) References to any Person shall be construed to include such
Person’s successors and permitted assigns.
          (h) The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
          (i) The words “hereof”, “herein”, “hereunder” and similar terms when
used in this Purchase and Sale Agreement shall refer to this Purchase and Sale
Agreement as a whole and not to any particular provision hereof, and Article,
Section and Exhibit references herein are references to Articles and Sections
of, and Exhibits to, this Purchase and Sale Agreement unless otherwise
specified.
          (j) In the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and each of the
words “to” and “until” means “to but excluding”.
          (k) Where any payment is to be made, any funds are to be applied or
any calculation is to be made under this Purchase and Sale Agreement on a day
that is not a Business Day, unless this Purchase and Sale Agreement otherwise
provides, such payment shall be made, such funds shall be applied and such
calculation shall be made on the next succeeding Business Day, and payments
shall be adjusted accordingly.
          (l) Any reference herein to a term that is defined by reference to its
meaning in the Counterparty License Agreement or the UAB Agreement shall refer
to such term’s meaning in the Counterparty License Agreement or the UAB
Agreement, as the case may be, as in existence on the date hereof (and not to
any new, substituted or amended version thereof).

10



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS
     Section 2.1 Purchase and Sale.
          (a) Subject to the terms and conditions of this Purchase and Sale
Agreement, on the Closing Date, the Seller shall sell, transfer, convey, assign,
contribute and grant to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, all of the Seller’s right, title and interest in and
to the Purchased Assets, free and clear of any and all Liens, other than those
Liens created in favor of the Purchaser by the Transaction Documents.
          (b) The Seller and the Purchaser intend and agree that the sale,
transfer, conveyance, assignment, contribution and granting of the Purchased
Assets under this Purchase and Sale Agreement shall be, and are, a true,
complete, absolute and irrevocable assignment and sale by the Seller to the
Purchaser of the Purchased Assets and that such assignment and sale shall
provide the Purchaser with the full benefits of ownership of the Purchased
Assets. Neither the Seller nor the Purchaser intends the transactions
contemplated hereunder to be, or for any purpose characterized as, a loan from
the Purchaser to the Seller or a pledge or assignment of only a security
agreement. The Seller waives any right to contest or otherwise assert that this
Purchase and Sale Agreement is other than a true, complete, absolute and
irrevocable sale and assignment by the Seller to the Purchaser of the Purchased
Assets under applicable law, which waiver shall be enforceable against the
Seller in any Bankruptcy Event relating to the Seller. The sale, transfer,
conveyance, assignment, contribution and granting of the Purchased Assets shall
be reflected on the Seller’s financial statements and other records as a sale of
assets to the Purchaser (except to the extent GAAP or the rules of the SEC
require otherwise with respect to the Seller’s consolidated financial
statements).
          (c) The Seller hereby authorizes the Purchaser or its designee to
execute, record and file, and consents to the Purchaser or its designee
executing, recording and filing, at the Purchaser’s sole cost and expense,
financing statements in the appropriate filing offices under the UCC (and
continuation statements with respect to such financing statements when
applicable), and amendments thereto or assignments thereof, meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary or appropriate to evidence the purchase, acquisition and acceptance by
the Purchaser of the Purchased Assets and to perfect the security interest in
the Purchased Assets granted by the Seller to the Purchaser pursuant to
Section 2.1(d).
          (d) Notwithstanding that the Seller and the Purchaser expressly intend
for the sale, transfer, conveyance, assignment, contribution and granting of the
Purchased Assets to be a true, complete, absolute and irrevocable sale and
assignment, the Seller hereby grants, conveys, pledges and assigns to the
Purchaser, as security for its obligations created hereunder in the event that
the transfer contemplated by this Purchase and Sale Agreement is held not to be
a sale, a security interest in and to all of the Seller’s right, title and
interest in, to and under the Purchased Assets and, in such event, this Purchase
and Sale Agreement shall constitute a security agreement.

11



--------------------------------------------------------------------------------



 



     Section 2.2 Entitlement to Payments. The Purchaser shall be entitled to
receive the following transfers and payments in respect of the Purchased Assets:
          (a) The Seller agrees that the Purchaser is entitled to the Purchased
Assets and may enforce such entitlement directly against Counterparty pursuant
to the Counterparty License Agreement and the Currency Hedge Provider pursuant
to the Currency Hedge Agreement and, notwithstanding any claim or Set-off that
the Seller may have against the Purchaser or that Counterparty or the Currency
Hedge Provider may have against the Seller, the Seller agrees and will use its
best efforts to ensure (including taking such actions as the Purchaser shall
reasonably request) that each of Counterparty and the Currency Hedge Provider
remits all payments that Counterparty or the Currency Hedge Provider, as the
case may be, is required to pay to the Seller under the Counterparty License
Agreement and the Currency Hedge Agreement, as the case may be, with respect to
the Purchased Assets directly to the Collection Account, pursuant to the
Counterparty Instruction and the irrevocable direction described in
Section 5.2(c).
          (b) For the avoidance of doubt, the parties hereto understand and
agree that if Counterparty fails to pay any Royalties when the Seller or the
Purchaser reasonably believes such Royalties are due under the Counterparty
License Agreement, except for any Set-off contemplated by Section 2.2(c) (each
such unpaid amount, a “Discrepancy”), and if such Discrepancy is not the result
of a default or breach by the Seller under the Counterparty License Agreement,
then the Seller shall not be obligated to pay to the Purchaser or otherwise
compensate or make the Purchaser whole with respect to any such Discrepancy so
long as the Seller is in compliance with the provisions of this Purchase and
Sale Agreement; provided, however, that nothing in this Section 2.2(b) shall
limit or affect in any respect the rights of any Purchaser Indemnified Party
under Article VI.
          (c) The Seller agrees that it will promptly (and in any event within
three Business Days) pay to the Purchaser in accordance with Section 4.4 the
amount of any Set-off by Counterparty against any Royalties or other Purchased
Assets to the extent that such Set-off arises out of or relates to any period
prior to the Royalties Commencement Date or to any events occurring,
circumstances existing or actions taken prior to the Royalties Commencement Date
and that in each case has the effect of reducing amounts to be paid to the
Purchaser following the Closing Date.
     Section 2.3 Purchase Price. In full consideration for the sale, transfer,
conveyance, assignment, contribution and granting of the Purchased Assets, and
subject to the terms and conditions set forth herein, the Purchaser shall pay
(or cause to be paid) to the Seller, or the Seller’s designee, on the Closing
Date, the sum of $24,023,660, in immediately available funds by wire transfer to
the Seller Account (the “Purchase Price”), it being understood that any excess
portion of the consideration for the Purchased Assets, where the total
consideration for the Purchased Assets is equal to the fair market value of the
Purchased Assets as agreed at arm’s length by the Seller and the Purchaser,
shall be deemed a capital contribution by the Seller to the Purchaser in an
amount equal to such excess portion.
     Section 2.4 No Assumed Obligations. Notwithstanding any provision in this
Purchase and Sale Agreement or any other writing to the contrary, the Purchaser
is purchasing, acquiring

12



--------------------------------------------------------------------------------



 



and accepting only the Purchased Assets and is not assuming any liability or
obligation of the Seller or any of the Seller’s Affiliates of whatever nature,
whether presently in existence or arising or asserted hereafter, whether under
the Counterparty License Agreement (including any obligation to pay any amounts
to, or accept any Set-off by, Counterparty or any of Counterparty’s Affiliates),
any Transaction Document or otherwise. All such liabilities and obligations
shall be retained by and remain liabilities and obligations of the Seller or the
Seller’s Affiliates (the “Excluded Liabilities and Obligations”).
          Section 2.5 Excluded Assets. The Purchaser does not, by purchase,
acquisition or acceptance of the rights granted hereunder or otherwise pursuant
to any of the Transaction Documents, purchase, acquire or accept any assets or
contract rights of the Seller under the Counterparty License Agreement or the
UAB Agreement, other than the Purchased Assets, or any other assets of the
Seller.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby represents and warrants to the Purchaser as of the date
hereof as follows:
     Section 3.1 Organization. The Seller is duly incorporated, validly existing
as a corporation and in good standing under the laws of the State of Delaware
and has all corporate power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and carry on its business as described
in the filings made by the Seller with the SEC from time to time, to execute and
deliver, and perform its obligations under, the Transaction Documents to which
it is party and to exercise its rights and to perform its obligations under the
Counterparty License Agreement. The Seller is duly licensed or qualified to do
business as a foreign entity and is in good standing in every jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such license or qualification, except where the failure to do so would
not, individually or in the aggregate, be a Material Adverse Change.
     Section 3.2 Seller Authorization. Each Transaction Document to which the
Seller is party has been duly authorized, executed and delivered by the Seller.
When each Transaction Document to which the Seller is party has been duly
executed and delivered by all other parties thereto, such Transaction Document
constitutes the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.
     Section 3.3 Governmental and Third Party Authorizations. The execution and
delivery by the Seller of the Transaction Documents to which the Seller is
party, the performance by the Seller of its obligations hereunder and thereunder
and the consummation of any of the transactions contemplated hereunder and
thereunder do not require any consent, approval, license, order, authorization
or declaration from, notice to, action or registration by or filing with

13



--------------------------------------------------------------------------------



 



any Governmental Authority or any other Person, except for filings with the SEC,
the filing of the UCC financing statements referred to in Section 2.1, the
notice to Counterparty contained in the Counterparty Instruction, the
irrevocable direction described in Section 5.2(c) and any third party consents
previously obtained.
     Section 3.4 Ownership. The Seller is the exclusive owner of the entire
right, title (legal and equitable) and interest in, to and under the Purchased
Assets and the Intellectual Property Rights and has good and valid title
thereto, free and clear of all Liens. The Seller has filed or applied for
registration for its ownership interest in the Patents included in the
Intellectual Property Rights in the appropriate agencies in Japan, and the
Seller is the exclusive “owner of record” of such patents in each such
jurisdiction. The Purchased Assets sold, transferred, conveyed, assigned,
contributed and granted to the Purchaser on the Closing Date have not been
pledged, sold, transferred, conveyed, assigned, contributed or granted by the
Seller to any other Person. The Seller has full right to sell, transfer, convey,
assign, contribute and grant the Purchased Assets to the Purchaser. Upon the
sale, transfer, conveyance, assignment, contribution and granting by the Seller
of the Purchased Assets to the Purchaser, the Purchaser shall acquire good and
marketable title to the Purchased Assets free and clear of all Liens, other than
Liens in favor of the Trustee, and shall be the exclusive owner of the Purchased
Assets. The Purchaser has or shall have the same rights as the Seller would have
with respect to the Purchased Assets (if the Seller were still the owner of such
Purchased Assets) against any other Person.
     Section 3.5 Solvency. The Seller has determined that, and by virtue of its
entering into the transactions contemplated by the Transaction Documents and its
authorization, execution and delivery of the Transaction Documents to which the
Seller is a party, the Seller’s incurrence of any liability hereunder or
thereunder or contemplated hereby or thereby is in its own best interests. On
the Closing Date, (a) the fair saleable value of the Seller’s assets will be
greater than the sum of its debts and other obligations, including contingent
liabilities, (b) the present fair saleable value of the Seller’s assets will be
greater than the amount that would be required to pay its probable liabilities
on its existing debts and other obligations, including contingent liabilities,
as they become absolute and matured, (c) the Seller will be able to realize upon
its assets and pay its debts and other obligations, including contingent
obligations, as they mature, (d) the Seller will not have unreasonably small
capital with which to engage in its business or be unable to pay its debts as
they mature, (e) the Seller has not incurred and does not have present plans or
intentions to incur debts or other obligations or liabilities beyond its ability
to pay such debts or other obligations or liabilities as they become absolute
and matured, (f) the Seller will not have become subject to any Bankruptcy Event
and (g) the Seller will not have been rendered insolvent within the meaning of
Section 101(32) of Title 11 of the United States Code. No step has been taken or
is intended by the Seller or, so far as it is aware, any other Person to make
the Seller subject to a Bankruptcy Event.
     Section 3.6 No Litigation. There is no (a) action, suit, arbitration
proceeding, claim, investigation or other proceeding (whether civil, criminal,
administrative, regulatory or investigative) pending or, to the Knowledge of the
Seller, threatened by or against the Seller or, to the Knowledge of the Seller,
pending or threatened by or against Counterparty with respect to

14



--------------------------------------------------------------------------------



 



RAPIACTA, at law or in equity, or (b) inquiry or investigation (whether civil,
criminal, administrative, regulatory or investigative) by or before a
Governmental Authority pending or, to the Knowledge of the Seller, threatened
against the Seller or, to the Knowledge of the Seller, pending or threatened
against Counterparty with respect to RAPIACTA, that, in each case, (i) if
adversely determined, would, individually or in the aggregate, be a Material
Adverse Change, or (ii) challenges, or would have the effect of preventing,
delaying, making illegal, or otherwise would reasonably be expected to interfere
with, any of the transactions contemplated by any of the Transaction Documents.
To the Knowledge of the Seller, no event has occurred or circumstance exists
that could reasonably be expected to give rise to or serve as a basis for the
commencement of any such action, suit, arbitration, claim, investigation,
proceeding or inquiry.
     Section 3.7 Compliance with Laws. The Seller is not (a) in violation of and
has not violated, and, to the Knowledge of the Seller, is not under
investigation with respect to, and has not been threatened to be charged with or
been given notice of any violation of, any law, statute, rule, ordinance or
regulation of, or any judgment, order, writ, decree, injunction, stipulation,
consent order, permit or license granted, issued or entered by, any Governmental
Authority or (b) subject to any judgment, order, writ, decree, injunction,
stipulation, consent order, permit or license granted, issued or entered by any
Governmental Authority, that, in the case of clause (a) or clause (b), would,
individually or in the aggregate, be a Material Adverse Change. To the Knowledge
of the Seller, no event has occurred or circumstance exists that (with or
without notice or lapse of time, or both) would reasonably be expected to
constitute or result in a violation by the Seller of, or a failure on the part
of the Seller to comply with, any such law, rule, ordinance or regulation of, or
any judgment, order, writ, decree, permit or license granted, issued or entered
by, any Governmental Authority, in each case, that would, individually or in the
aggregate, be a Material Adverse Change. The Seller is in compliance with the
requirements of all applicable laws, a breach of any of which would be a
Material Adverse Change.
     Section 3.8 No Conflicts.
          (a) None of the execution and delivery by the Seller of any of the
Transaction Documents to which the Seller is party, the performance by the
Seller of the obligations contemplated hereby or thereby or consummation of the
transactions contemplated hereby or thereby conflict with, result in a breach or
violation of or constitute a default (with or without notice or lapse of time,
or both) under any term or provision of any of the organizational documents of
the Seller. Except as would not, individually or in the aggregate, be a Material
Adverse Change, none of the execution and delivery by the Seller of any of the
Transaction Documents to which the Seller is party, the performance by the
Seller of the obligations contemplated hereby or thereby or consummation of the
transactions contemplated hereby or thereby: (i) conflict with, result in a
breach or violation of or constitute a default (with or without notice or lapse
of time, or both) under (A) any statute, law, rule, ordinance or regulation of
any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any Governmental Authority, to which the Seller or any of its assets
or properties may be subject or bound or (B) any term or provision of any
contract, agreement, indenture, lease, license, deed, commitment or instrument
to which the Seller is a party or by which the Seller or any of its assets or
properties is bound or committed (including the Counterparty License Agreement);
or

15



--------------------------------------------------------------------------------



 



(ii) except as provided in any of the Transaction Documents to which it is
party, result in or require the creation or imposition of any Lien on the
Intellectual Property Rights, RAPIACTA, the Counterparty License Agreement or
the Purchased Assets.
          (b) The Seller has not granted, nor does there exist, any Lien on the
Transaction Documents, the Counterparty License Agreement, the Intellectual
Property Rights or the Purchased Assets. Except for the license granted by the
Seller to Counterparty under the Counterparty License Agreement, any joint
ownership interest of UAB that may arise upon any termination of the UAB
Agreement (which joint ownership interest would be subject to the license
granted by the Seller to Counterparty under the Counterparty License Agreement),
or as would not otherwise, individually or in the aggregate, be a Material
Adverse Change, there are no licenses, sublicenses, or other rights under the
Intellectual Property Rights in the Territory that have been granted to any
other Person.
     Section 3.9 Intellectual Property Rights.
          (a) Exhibit C sets forth an accurate and complete list of all
Intellectual Property Rights that are Patents. For each of such Intellectual
Property Rights listed on Exhibit C, the Seller has indicated (i) the countries
in which such Patent is pending, allowed, granted or issued, (ii) the patent
number or patent serial number, (iii) the scheduled expiration date of such
issued patent, (iv) the scheduled expiration date of such pending patent
application once issued and (v) the owner of such Patent.
          (b) To the Knowledge of the Seller, each claim that has been issued or
granted by the appropriate Patent Office included in the relevant Intellectual
Property Rights that are patents and that covers RAPIACTA is valid and
enforceable.
          (c) There are no unpaid maintenance or renewal fees payable by the
Seller to any third party that currently are overdue for any of the Intellectual
Property Rights that are Patents covering RAPIACTA. No Intellectual Property
Rights that are Patents covering RAPIACTA have lapsed or been abandoned,
cancelled or expired. To the Knowledge of the Seller, each individual associated
with the filing and prosecution of the Intellectual Property Rights that are
Patents covering RAPIACTA has complied in all material respects with all
applicable duties of candor and good faith in dealing with any Patent Office,
including any duty to disclose to any Patent Office all information known by
such individuals to be material to the patentability of each of the Intellectual
Property Rights that are Patents covering RAPIACTA (including any relevant prior
art), in each case, in those jurisdictions in the Territory where such duties
exist.
          (d) Subsequent to the issuance of any Patents included in the
Intellectual Property Rights covering RAPIACTA, neither the Seller nor, to the
Knowledge of the Seller, Counterparty has filed any disclaimer or made or
permitted any other voluntary reduction in the scope of such Patents. To the
Knowledge of the Seller, no allowable or allowed subject matter of the Patents
included in the Intellectual Property Rights covering RAPIACTA is subject to any
competing conception claims of allowable or allowed subject matter of any
Patents of any third party and have not been the subject of any interference,
re-examination or opposition proceedings.

16



--------------------------------------------------------------------------------



 



          (e) There is no opposition, interference, reexamination, injunction,
claim, suit, action, hearing, inquiry, investigation (by the International Trade
Commission or otherwise), complaint, arbitration, mediation, demand, decree or
other dispute, disagreement, proceeding or claim of which the Seller has
received written notice or that, to the Knowledge of the Seller, is threatened
(collectively, “Disputes”) challenging the validity, enforceability or ownership
of any of the Intellectual Property Rights or that could give rise to a credit
pursuant to Section 9.3(e)(ii) of the Counterparty License Agreement against the
payments due to the Seller under the Counterparty License Agreement for the use
of the related Intellectual Property Rights. There are no Disputes by or with
any third party against the Seller involving RAPIACTA of which the Seller has
received written notice. None of the Intellectual Property Rights is subject to
any outstanding injunction, judgment, order, decree, ruling, change, settlement
or other disposition of a Dispute of which the Seller has received written
notice.
          (f) To the Knowledge of the Seller, there is no pending or threatened,
and no event has occurred or circumstance exists that (with or without notice or
lapse of time, or both) would reasonably be expected to give rise to or serve as
a basis for any, action, suit or proceeding, or any investigation or claim by
any Person to which the Seller or, to the Knowledge of the Seller, to which
Counterparty is or could reasonably be expected to be a party, and the Seller
has not received any written notice of the foregoing, that claims that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of RAPIACTA in the Territory by Counterparty pursuant to the Counterparty
License Agreement does or could infringe on any patent or other intellectual
property rights of any other Person or constitute misappropriation of any other
Person’s trade secrets or other intellectual property rights arising under the
laws of any jurisdiction in the Territory. To the Knowledge of the Seller, there
are no pending patent applications owned by any third party that, if issued,
would limit or prohibit, in any material respect, the manufacture, use or sale
of RAPIACTA by Counterparty in the Territory.
          (g) Peramivir is a Licensed Product.
          (h) To the Knowledge of the Seller, there is no third party infringing
any Intellectual Property Rights, nor has the Seller received any written notice
under the Counterparty License Agreement of infringement of any of the
Intellectual Property Rights that is continuing.
          (i) Each of the Seller and, to the Knowledge of the Seller,
Counterparty has taken reasonable precautions to protect the secrecy and
confidentiality of all Know-How protected as a trade secret under applicable law
that is used in connection with the manufacture, use or sale of RAPIACTA by
Counterparty or its Affiliates in the Territory.
          (j) The Intellectual Property Rights constitute all of the
intellectual property owned or licensed by the Seller or any of the Seller’s
Affiliates necessary for the sale by Counterparty of RAPIACTA in the Territory.
          (k) Except for the product clearance opinion dated December 20, 2010
of Abe, Ikubo & Katayama and the validity opinion dated December 20, 2010 of
Abe, Ikubo & Katayama, the Seller has not received and is not otherwise in
possession of any written legal

17



--------------------------------------------------------------------------------



 



opinion concerning or with respect to any third party intellectual property
rights in the Territory relating to RAPIACTA in the Field, including any
freedom-to-operate, product clearance, patentability or right-to-use opinion.
     Section 3.10 Regulatory Approval, Manufacturing and Marketing.
          (a) To the Knowledge of the Seller, Counterparty has complied with its
obligations to develop RAPIACTA and seek and obtain Regulatory Approval for
RAPIACTA pursuant to the Counterparty License Agreement.
          (b) To the Knowledge of the Seller, RAPIACTA has received Regulatory
Approval for marketing and distribution in Japan.
     Section 3.11 No Subordination. The claims and rights of the Purchaser
created by any Transaction Document in and to the Purchased Assets are not and
shall not, at any time, be subordinated to any creditor of the Seller.
     Section 3.12 Counterparty License Agreement and UAB Agreement.
          (a) Other than the Transaction Documents, the Counterparty License
Agreement and the UAB Agreement, there is no contract, agreement or other
arrangement (whether written or oral) to which the Seller is a party or by which
any of its assets or properties is bound or committed (i) that creates a Lien
on, or affects or relates in any material respect to, the Purchased Assets, the
Counterparty License Agreement or the Intellectual Property Rights, or (ii) for
which breach, nonperformance, cancellation or failure to renew would,
individually or in the aggregate, be a Material Adverse Change.
          (b) The Seller has provided to the Purchaser a true, correct and
complete copy of the Counterparty License Agreement (it being understood that
neither Schedule 1.1(q) nor Exhibit G to the Counterparty License Agreement are
included therewith) and the UAB Agreement and any confidentiality agreement
relating to any of the foregoing.
          (c) The Counterparty License Agreement is in full force and effect and
is the legal, valid and binding obligation of the Seller and, to the Knowledge
of the Seller, Counterparty, enforceable against the Seller and, to the
Knowledge of the Seller, Counterparty in accordance with its respective terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, general equitable principles and principles of public policy. The
execution, delivery and performance of the Counterparty License Agreement was
and is within the powers of the Seller and, to the Knowledge of the Seller,
Counterparty. The Counterparty License Agreement was duly authorized by all
necessary action on the part of, and validly executed and delivered by, the
Seller and, to the Knowledge of the Seller, Counterparty. The Seller is not in
breach or violation of or in default under the Counterparty License Agreement.
There is no event or circumstance that, upon notice or the passage of time, or
both, would reasonably be expected to constitute or give rise to any breach or
default in the performance of the Counterparty License Agreement by the Seller
or, to the Knowledge of the Seller, Counterparty.

18



--------------------------------------------------------------------------------



 



          (d) The Seller has not waived any rights or defaults under the
Counterparty License Agreement or released Counterparty, in whole or in part,
from any of its obligations under the Counterparty License Agreement, in any
case that would adversely affect the Purchaser’s rights under any of the
Transaction Documents.
          (e) To the Knowledge of the Seller, no event has occurred that would
give the Seller (pursuant to Section 14.2 of the Counterparty License Agreement)
or Counterparty (pursuant to Section 14.3(a) of the Counterparty License
Agreement) the right to terminate the Counterparty License Agreement or give
Counterparty the right to cease paying Royalties under the Counterparty License
Agreement. The Seller has not received any notice of an intention by
Counterparty to terminate or breach the Counterparty License Agreement, in whole
or in part, or challenging the validity or enforceability of the Counterparty
License Agreement or the obligation to pay the Royalties under the Counterparty
License Agreement, or that the Seller or Counterparty is in default of its
obligations under the Counterparty License Agreement. The Seller is not aware of
any default by Counterparty under the Counterparty License Agreement. The Seller
has no intention of terminating the Counterparty License Agreement and has not
given Counterparty any notice of termination of the Counterparty License
Agreement, in whole or in part.
          (f) Except as provided in the Counterparty License Agreement or for
the UAB Agreement, the Seller is not a party to any agreement providing for or
permitting a sharing of, or Set-off against, the Royalties payable under the
Counterparty License Agreement to the Seller.
          (g) The sale by the Seller of the Purchased Assets to the Purchaser
and the execution and delivery of and performance of obligations under the
Transaction Documents will not require the approval, consent, ratification,
waiver or other authorization of Counterparty under the Counterparty License
Agreement or otherwise (except to the extent previously obtained) and will not
constitute a breach of or default or event of default under the Counterparty
License Agreement or any other agreement or law applicable thereto.
          (h) The Seller has not consented to an assignment by Counterparty of
any of Counterparty’s rights or obligations under the Counterparty License
Agreement and the Seller does not have Knowledge of any such assignment by
Counterparty.
          (i) Neither the Seller nor Counterparty has made any claim of
indemnification under the Counterparty License Agreement of which, in the case
of Counterparty, the Seller has received any written notice.
          (j) The Seller has not exercised its rights to conduct an audit under
the Counterparty License Agreement.
          (k) To the Knowledge of the Seller, the Seller has received all
amounts owed to it under the Counterparty License Agreement.
          (l) The Seller has received payment from Counterparty of the signing
fee and milestone payments set forth in Section 9.1 and Section 9.2 of the
Counterparty License

19



--------------------------------------------------------------------------------



 



Agreement. The date of first commercial sale of RAPIACTA was January 26, 2010.
Counterparty has exercised its option to manufacture or have manufactured
Compound for the Territory. The NI Option was not exercised by Counterparty, and
the NI Option Period has expired. There are no New Formulations.
     Section 3.13 Set-off and Other Sources of Royalty Reduction. Except as
provided in the Counterparty License Agreement or for any set-off rights that
might be available under law, Counterparty has no right of Set-off under any
contract or other agreement against the Royalties or any other amounts payable
to the Seller under the Counterparty License Agreement. Counterparty has not
exercised, and, to the Knowledge of the Seller, Counterparty has not had the
right to exercise, any Set-off against the Royalties or any other amounts
payable to the Seller under the Counterparty License Agreement. To the Knowledge
of the Seller, there are no third party patents that, if licensed by
Counterparty, would provide a basis for a reduction in the royalties due to the
Seller pursuant to the Counterparty License Agreement based on the royalty or
other payments made by Counterparty in consideration of such license. There are
no compulsory licenses that have been granted by the Seller or, to the Knowledge
of the Seller, threatened with respect to the Intellectual Property Rights,
except as provided in the Counterparty License Agreement or rights reserved to
any government under law. For the avoidance of doubt, the term “Set-off” as used
in this Section 3.13 does not include any items that may reduce Net Sales in
accordance with the definition thereof.
     Section 3.14 UCC Matters. The Seller’s exact legal name is, and for the
immediately preceding 10 years has been, “BioCryst Pharmaceuticals, Inc.” The
Seller’s principal place of business is, and for the immediately preceding
10 years has been, located in Birmingham, Alabama or Durham, North Carolina. The
Seller’s jurisdiction of organization is, and for the immediately preceding
10 years has been, the State of Delaware. For the immediately preceding
10 years, the Seller has not been the subject of any merger or other corporate
or other reorganization in which its identity or status was materially changed,
except in each case when it was the surviving or resulting entity.
     Section 3.15 Tax Matters. No deduction or withholding for or on account of
any tax has been made, or was required under applicable law to be made, from any
payment to the Seller under the Counterparty License Agreement. Except as
individually or in the aggregate would not be a Material Adverse Change, the
Seller has filed (or caused to be filed) all tax returns and reports required by
law to have been filed by it and has paid all taxes required to be paid by it,
except any such taxes that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on its books. The Seller has never filed any tax return or
report under any name other than its exact legal name.
     Section 3.16 UAB Agreement. Under the UAB Agreement, payments due to UAB in
respect of RAPIACTA are equal to 4% of royalties and milestone payments received
by the Seller from Counterparty under the Counterparty License Agreement, and no
other payment provisions of the UAB Agreement are applicable to the Purchased
Assets. The failure of the UAB Agreement to continue to be in full force and
effect would not (a) result in Counterparty infringing any patent or
intellectual property rights of UAB in respect of RAPIACTA or misappropriating
any of UAB’s trade secrets or other intellectual property rights in respect of

20



--------------------------------------------------------------------------------



 



RAPIACTA or (b) give rise to an independent right of termination of the
Counterparty License Agreement (subject to Counterparty’s right to terminate the
Counterparty License Agreement at any time in its discretion pursuant to
Section 14.3(b) thereof) or result in Counterparty being entitled to cease the
payment of royalties or milestone payments thereunder. There are no patents or
other intellectual property rights licensed to Counterparty under the
Counterparty License Agreement for which Counterparty would require a license
from UAB to sell RAPIACTA in the Territory if the UAB Agreement failed to
continue to be in full force and effect.
     Section 3.17 Margin Stock. The Seller is not engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
portion of the Purchase Price shall be used by the Seller for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time.
     Section 3.18 Disclosure. The Memorandum, taken as a whole, does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. From the date of the Memorandum until
the date hereof and except as disclosed therein (or in any supplement thereto),
there has been no material adverse change or development involving or
anticipated to involve a prospective material adverse change in the Seller’s
business relating to the Purchased Assets or the Counterparty License Agreement
or its ability to perform its obligations under the Transaction Documents. As of
the date hereof, there is no fact known to the Seller that could reasonably be
expected to have a material adverse effect on its business relating to the
Purchased Assets or the Counterparty License Agreement or its ability to perform
its obligations under the Transaction Documents that has not been set forth in
the Memorandum or in any supplement thereto.
ARTICLE IV
COVENANTS
     So long as the Notes are outstanding, the parties hereto covenant and agree
as follows:
     Section 4.1 Books and Records; Notices.
          (a) After receipt by the Seller of notice of any action, claim,
demand, dispute, investigation, arbitration or proceeding (commenced or
threatened) relating to the transactions contemplated by any Transaction
Document, the Purchased Assets or the Counterparty License Agreement or any
default or termination by any Person under the Counterparty License Agreement or
the Currency Hedge Agreement, the Seller shall (i) promptly inform the Purchaser
in writing of the receipt of such notice and the substance thereof and (ii) if
such notice is in writing, promptly furnish the Purchaser with a copy of such
notice and any related materials with respect thereto and received therewith.

21



--------------------------------------------------------------------------------



 



          (b) The Seller shall keep and maintain, or cause to be kept and
maintained, at all times books and records adequate to reflect accurately all
financial information it has received from Counterparty with respect to the
Royalties.
          (c) Promptly after receipt by the Seller (but in no event more than
five Business Days following receipt by the Seller) of any written notice,
certificate, offer, proposal, report or other material correspondence or
material written communication relating to the Counterparty License Agreement,
the Royalties, the Intellectual Property Rights, the Purchased Assets or
Licensed Products, the Seller shall (i) inform the Purchaser in writing of such
receipt, (ii) provide to the Purchaser in writing a reasonably detailed
description of the substance thereof and (iii) furnish the Purchaser with a copy
of such notice, certificate, offer, proposal, correspondence, report or other
communication.
          (d) The Seller shall provide the Purchaser with written notice as
promptly as practicable (and in any event within five Business Days) after
becoming aware of any of the following: (i) the occurrence of a Bankruptcy Event
in respect of the Seller; (ii) any material breach or default by the Seller of
any covenant, agreement or other provision of this Purchase and Sale Agreement
or any other Transaction Document; (iii) any representation or warranty made by
the Seller in any of the Transaction Documents or in any certificate delivered
to the Purchaser pursuant hereto shall prove to be untrue, inaccurate or
incomplete in any material respect on the date as of which made (except that any
such representations and warranties that are qualified in respect of materiality
or Material Adverse Change shall prove to be untrue, inaccurate or incomplete in
any respect); or (iv) any change, effect, event, occurrence, state of facts,
development or condition that would reasonably be expected to be a Material
Adverse Change.
          (e) The Seller shall notify the Purchaser in writing not less than
30 days prior to any change in, or amendment or alteration of, the Seller’s
(i) legal name, (ii) form or type of organization or corporate structure or
(iii) jurisdiction of organization.
          (f) Subject to applicable confidentiality restrictions and securities
laws, the Seller shall make available such other information as the Purchaser
may, from time to time, reasonably request with respect to the Purchased Assets.
     Section 4.2 Confidentiality; Public Announcement.
          (a) Except as otherwise required by law, by the rules and regulations
of the SEC or any securities exchange or trading system or by the FDA or any
other Governmental Authority with similar regulatory authority and except as
otherwise set forth in this Section 4.2, all Confidential Information furnished
by the Seller to the Purchaser, as well as the terms, conditions and provisions
of this Purchase and Sale Agreement and any other Transaction Document, shall be
kept confidential by the Purchaser and shall be used by the Purchaser only in
connection with this Purchase and Sale Agreement and any other Transaction
Document and the transactions contemplated hereby and thereby. Notwithstanding
the foregoing, the Purchaser may disclose such information to its actual and
potential partners, directors, employees, managers, officers, agents, investors
(including any holder of debt securities of the Purchaser and

22



--------------------------------------------------------------------------------



 



such holder’s advisors, agents and representatives), co-investors, insurers and
insurance brokers, underwriters, financing parties, equity holders, brokers,
advisors, lawyers, bankers, trustees and representatives; provided, that such
Persons (i) shall be informed of the confidential nature of such information and
shall be obligated to keep such information confidential pursuant to obligations
of confidentiality no less onerous than those set out herein or (ii) shall have
executed and delivered a confidentiality agreement substantially in the form
attached as Exhibit B to the Indenture.
          (b) The Seller and the Purchaser acknowledge that each party hereto
may, after execution of this Purchase and Sale Agreement, make a public
announcement of the transactions contemplated by the Transaction Documents. The
Seller and the Purchaser agree that, after the Closing, public announcements may
be issued in the form of one or more press releases, and in disclosures
contained in documents to be filed with or furnished to the SEC, in each case
subject to the Purchaser or the Seller having a reasonable prior opportunity to
review such public announcement, and which announcement shall be in a form
mutually acceptable to the Purchaser and the Seller, and either party hereto may
thereafter disclose any information contained in such press release or SEC
documents at any time without the consent of the other party hereto.
     Section 4.3 Further Assurances.
          (a) Subject to the terms and conditions of this Purchase and Sale
Agreement, each party hereto will use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary under applicable laws and regulations to consummate the transactions
contemplated by the Transaction Documents, including to perfect the sale,
transfer, conveyance, assignment, contribution and granting of the Purchased
Assets to the Purchaser pursuant to this Purchase and Sale Agreement. The
Purchaser and the Seller agree to execute and deliver such other documents,
certificates, instruments, agreements and other writings and to take such other
actions as may be reasonably necessary in order to consummate or implement
expeditiously the transactions contemplated by any Transaction Document and to
perfect, protect, more fully evidence, vest and maintain in the Purchaser good,
valid and marketable rights and interests in and to the Purchased Assets free
and clear of all Liens (other than those permitted by the Transaction Documents)
or enable the Purchaser to exercise or enforce any of the Purchaser’s rights
under any Transaction Document, including following the Closing.
          (b) The Seller and the Purchaser shall cooperate and provide
assistance as reasonably requested by the other party hereto, at the expense of
such other party hereto, in connection with any litigation, arbitration or other
proceeding (whether threatened, existing, initiated or contemplated prior to, on
or after the date hereof) to which the other party hereto, any of its Affiliates
or controlling Persons or any of their respective officers, directors,
equityholders, members, controlling Persons, managers, agents or employees is or
may become a party or is or may become otherwise directly or indirectly affected
or as to which any such Persons have a direct or indirect interest, in each case
relating to any Transaction Document, the Purchased Assets or the transactions
described herein or therein but in all cases excluding any litigation brought by
the Seller against the Purchaser or brought by the Purchaser against the Seller.

23



--------------------------------------------------------------------------------



 



          (c) The Seller shall comply with all applicable laws with respect to
the Transaction Documents, the Counterparty License Agreement, the Purchased
Assets and all ancillary agreements related thereto, the violation of which
would reasonably be expected to be a Material Adverse Change.
     Section 4.4 Payments on Account of the Purchased Assets.
          (a) Notwithstanding the terms of the Counterparty Instruction and the
irrevocable direction described in Section 5.2(c), if Counterparty, the Currency
Hedge Provider or any other Person makes any payment to the Seller (or any of
its Subsidiaries other than the Purchaser) directly and not to the Collection
Account on account of the Purchased Assets, then (i) the portion of such payment
that represents the Royalties or the Currency Hedge Payments shall be held by
the Seller (or such Subsidiary) in trust for the benefit of the Purchaser in a
segregated account, (ii) the Seller (or such Subsidiary) shall have no right,
title or interest whatsoever in such portion of such payment and shall not
create or suffer to exist any Lien thereon and (iii) the Seller (or such
Subsidiary) promptly, and in any event no later than five Business Days
following the receipt by the Seller (or such Subsidiary) of such portion of such
payment, shall remit such portion of such payment to the Collection Account
pursuant to Section 4.4(b) in the exact form received with all necessary
endorsements.
          (b) The Seller shall make all payments to be made by the Seller
pursuant to this Purchase and Sale Agreement by wire transfer of immediately
available funds, without Set-off, to the Collection Account.
          (c) If Counterparty or any other Person makes any payment to the
Purchaser of Royalties relating to periods prior to the Royalties Commencement
Date, then (i) such payment shall be held by the Purchaser in trust for the
benefit of the Seller in a segregated account, (ii) the Purchaser shall have no
right, title or interest whatsoever in such payment and shall not create or
suffer to exist any Lien thereon and (iii) the Purchaser promptly, and in any
event no later than two Business Days following the receipt by the Purchaser of
such payment, shall remit such payment to the Seller Account pursuant to
Section 4.4(d) in the exact form received with all necessary endorsements.
          (d) The Purchaser shall make all payments of Royalties relating to
periods prior to the Royalties Commencement Date to be made by the Purchaser
pursuant to this Purchase and Sale Agreement by wire transfer of immediately
available funds, without Set-off, to the following account (or to such other
account as the Seller shall notify the Purchaser in writing from time to time)
(the “Seller Account”):
Bank Name: Wachovia Bank, N.A.
Address: 420 North 20th Street, Birmingham, AL 35203
Account Name: BioCryst Pharmaceuticals Inc.
ABA/Routing Number: 111025013
Account Number: 2000019335913
Swift Code: PNBPUS33

24



--------------------------------------------------------------------------------



 



          (e) If Counterparty takes any Set-off in accordance with the terms of
the Counterparty License Agreement where such Set-off (or any portion thereof)
is made in respect of any event occurring, circumstance existing or action taken
prior to the Royalties Commencement Date but has the effect of reducing amounts
to be paid to the Purchaser following the Closing Date, then the Seller shall
cause the amount of such Set-off (or portion thereof, as the case may be) to be
paid promptly (but in no event later than five Business Days following such
Set-off) to the Collection Account. For the avoidance of doubt, the term
“Set-off” as used in this Section 4.4(e) does not include any items that may
reduce Net Sales in accordance with the definition thereof.
     Section 4.5 Counterparty License Agreement.
          (a) The Seller shall timely perform and comply in all material
respects with its duties and obligations under the Counterparty License
Agreement and, without the prior written consent of the Purchaser, shall not
(i) forgive, release or compromise any amount owed to or becoming owing to the
Seller or the Purchaser under the Counterparty License Agreement and relating to
or affecting the Royalties in any respect, (ii) waive, amend, cancel, terminate
or fail to exercise any rights or options constituting or involving the right to
receive the Royalties, (iii) except as contemplated by the Transaction
Documents, create or permit to exist any Lien on the Counterparty License
Agreement, the Purchased Assets or the Intellectual Property Rights, (iv) grant
any license, sublicense or other right under the Intellectual Property Rights in
respect of the Field in the Territory (except for licenses granted by the Seller
to Counterparty under the Counterparty License Agreement as in existence on the
Closing Date, any joint ownership interest of UAB that may arise upon any
termination of the UAB Agreement (which joint ownership interest would be
subject to the license granted by the Seller to Counterparty under the
Counterparty License Agreement), or in accordance with Section 4.6(a),
(v) challenge or assist in a challenge of the legality, validity or
enforceability of any of the Intellectual Property Rights in respect of the
Field in the Territory, (vi) assign, amend (including to add a New Formulation),
modify, restate, cancel, supplement, terminate (in whole or in part), consent to
any termination of (in whole or in part) or waive the Counterparty License
Agreement or any provision thereof relating to or affecting the Royalties in any
respect or grant any consent under or with respect to the Purchased Assets,
RAPIACTA (in respect of the Field in the Territory) or the Counterparty License
Agreement, in each case relating to or affecting the Royalties in any respect
(including in respect of a Third Party New Formulations License), (vii) enter
into any agreement with Counterparty in respect of or relating to the Purchased
Assets or (in respect of the Field in the Territory) RAPIACTA, except in
accordance with Section 4.6(a), (viii) select to make Material Use of the Future
Data of Counterparty or (ix) agree to do any of the foregoing.
          (b) The Seller shall not, without the prior written consent of the
Purchaser and except as set forth in Section 4.5(a), exercise or waive any right
or option, fail to exercise any right or option or exercise or fail to exercise
any action in respect of the Purchased Assets, RAPIACTA (in respect of the Field
in the Territory) or the Counterparty License Agreement in any manner that
would, in each case, (i) be reasonably likely to be a Material Adverse Change or
(ii) cause an event of default under, or breach or termination of, this Purchase
and Sale Agreement, any other Transaction Document or the Counterparty License
Agreement.

25



--------------------------------------------------------------------------------



 



          (c) Promptly after (i) receiving notice from Counterparty
(A) terminating the Counterparty License Agreement (in whole or in part),
(B) alleging any breach of or default under the Counterparty License Agreement
by the Seller or (C) asserting the existence of any facts, circumstances or
events that, alone or together with other facts, circumstances or events, could
reasonably be expected (with or without the giving of notice or passage of time,
or both) to give rise to a breach of or default under the Counterparty License
Agreement by the Seller or the right to terminate the Counterparty License
Agreement (in whole or in part) by Counterparty pursuant to Section 14.3(a) of
the Counterparty License Agreement or (ii) the Seller otherwise has knowledge of
any fact, circumstance or event that, alone or together with other facts,
circumstances or events, could reasonably be expected (with or without the
giving of notice or passage of time, or both) to give rise to a breach of or
default under the Counterparty License Agreement by the Seller or give the right
to terminate the Counterparty License Agreement (in whole or in part) by
Counterparty pursuant to Section 14.3(a) of the Counterparty License Agreement,
in each case, the Seller shall (A) promptly give a written notice to the
Purchaser describing in reasonable detail the relevant breach, default or
termination event, including a copy of any written notice received from
Counterparty or the other relevant Person, and, in the case of any breach or
default or alleged breach or default by the Seller, describing in reasonable
detail any corrective action the Seller proposes to take, and (B) use
commercially reasonable efforts to promptly cure such breach or default and
shall give written notice to the Purchaser upon curing such breach or default;
provided, however, that, if the Seller fails to promptly cure such breach or
default, the Purchaser or the Trustee shall, to the extent permitted by the
Counterparty License Agreement, be entitled to take any and all actions the
Purchaser considers reasonably necessary to promptly cure such breach or default
(including by making a Seller Shortfall Payment), and the Seller shall cooperate
with the Purchaser for such purpose and reimburse the Purchaser promptly (but in
no event later than five Business Days following notice thereof) for all costs
and expenses incurred in connection therewith (including for any such Seller
Shortfall Payment funded by the Purchaser or the Trustee), with any such
reimbursement to be made directly to the Collection Account.
          (d) Promptly after the Seller obtains knowledge of a breach or default
or alleged breach or default under the Counterparty License Agreement by
Counterparty or of the existence of any facts, circumstances or events that,
alone or together with other facts, circumstances or events, could reasonably be
expected (with or without the giving of notice or passage of time, or both) to
give rise to a breach or default under the Counterparty License Agreement by
Counterparty or the right to terminate the Counterparty License Agreement (in
whole or in part) by the Seller pursuant to Section 14.2 of the Counterparty
License Agreement, in each case, the Seller shall (i) promptly give a written
notice to the Purchaser describing in reasonable detail the relevant breach,
default or termination event and (ii) proceed in consultation with the Purchaser
and take such permissible actions (including commencing legal action against
Counterparty and the selection of legal counsel reasonably satisfactory to the
Purchaser) to enforce compliance by Counterparty with the relevant provisions of
the Counterparty License Agreement and to exercise any or all of the Purchaser’s
or the Seller’s rights and remedies, whether under the Counterparty License
Agreement or by operation of law, with respect thereto. The Seller acknowledges
and agrees that, if an Event of Default occurs and is continuing, the Seller and
the Purchaser shall, at the request of the Trustee (at the direction of
Noteholders of a majority of the

26



--------------------------------------------------------------------------------



 



outstanding principal balance of the Notes), jointly with the Trustee enforce
their respective contractual rights under the Counterparty License Agreement.
          (e) The Seller shall (i) subject to the provisions of the Counterparty
License Agreement and any rights of Counterparty or UAB, take such actions as
are commercially reasonable, and prepare, execute, deliver and file any and all
agreements, documents and instruments in connection therewith that are
reasonably necessary, to diligently preserve and maintain the Intellectual
Property Rights, including payment of maintenance fees or annuities, at the sole
expense of the Seller, and (ii) take commercially reasonable measures to
diligently defend (and enforce) the Intellectual Property Rights, in such manner
as it determines in the exercise of reasonable business judgment, against
infringement or interference by any other Person, and against any claims of
invalidity or unenforceability, in any relevant jurisdiction (including by
bringing legal action for infringement or defending counterclaims of invalidity
or action of a third party for declaratory judgment of non-infringement or
non-interference), with counsel reasonably satisfactory to the Purchaser and
whose reasonable fees and expenses shall be borne by the Seller, in each case,
where the failure to defend or enforce the Intellectual Property Rights would
reasonably be expected to be a Material Adverse Change. The Seller shall not
disclaim or abandon, or fail to take any commercially reasonable action
necessary to prevent the disclaimer or abandonment of, any Patents included in
the Intellectual Property Rights. The Purchaser shall have the right, at its
sole expense, to participate in and control, with counsel appointed by it, any
meeting, discussion, action, suit or proceeding involving the infringement,
legality, validity or enforceability of the Intellectual Property Rights or the
Counterparty License Agreement to the same extent that the Seller has such
rights under the Counterparty License Agreement consistent with the exercise of
reasonable business judgment, including any counterclaim, settlement discussions
or meetings, and the Seller shall exercise and enforce such rights on its own
behalf (and on behalf of the Purchaser) to the fullest extent permissible under
the terms of the Counterparty License Agreement; provided, that the Seller’s
exercise and enforcement of such rights shall not result in a breach of this
Purchase and Sale Agreement or a Material Adverse Change; provided, further,
that the fees and expenses of the Purchaser’s counsel in connection therewith
shall be borne by the Seller if such infringement, legality, validity or
enforceability is caused by the Seller.
          (f) Except in connection with an assignment by the Seller to any other
Person with which the Seller may merge or consolidate or to which the Seller may
sell all or substantially all of its assets or all of its assets related to
Licensed Products in accordance with the provisions of Section 7.4, the Seller
shall not dispose of or encumber the Intellectual Property Rights (in whole or
in part).
          (g) The Seller shall to the extent reasonably practicable make
available its records and personnel to the Purchaser in connection with any
prosecution of litigation by the Purchaser against any party to the Counterparty
License Agreement (other than the Seller) to enforce any of the Purchaser’s
rights under the Counterparty License Agreement, and, to the extent commercially
reasonable, provide assistance and authority to file and bring the litigation,
including, if required to bring the litigation, being joined as a party
plaintiff.

27



--------------------------------------------------------------------------------



 



     Section 4.6 Termination of the Counterparty License Agreement; Mergers,
Consolidations and Asset Sales Involving Counterparty.
          (a) Following any termination of the Counterparty License Agreement in
respect of one or more countries in the Territory, the Seller shall use
commercially reasonable efforts to (i) enter into a new agreement or other
arrangement to license and sublicense the Intellectual Property Rights (or any
portion thereof), as such rights may revert back to the Seller under and subject
to the terms and conditions of the Counterparty License Agreement and the UAB
Agreement, to one or more third parties in such country or countries of the
Territory under which such third party will agree to use commercially reasonable
efforts to develop, manufacture, commercialize and market RAPIACTA in such
country or countries in the Territory, in which case the Seller shall instruct
such third parties to make the corresponding royalty payments in respect of
Commercial Sales, if any, directly to the Collection Account, and (ii) develop,
manufacture, commercialize and market RAPIACTA in such country or countries in
the Territory through such third party or by itself (in which case the Seller
shall make the corresponding royalty payments directly to the Collection
Account), it being understood that any such royalty payments shall only be an
amount equivalent to the royalty that would have been payable by Counterparty,
net of all deductions and adjustments, if the Counterparty License Agreement was
still in effect and such commercialization was effected by Counterparty).
          (b) If there occurs a merger or consolidation of the Seller, on the
one hand, and Counterparty or its Affiliates, on the other hand, a sale of all
or substantially all of the Seller’s assets to Counterparty or a sale or
assignment of the Counterparty License Agreement or the Intellectual Property
Rights by the Seller to Counterparty, and in any such case the Counterparty
License Agreement is terminated in connection therewith, the Seller (or its
successor) shall pay to the Purchaser royalties on Commercial Sales of the
Licensed Products in the Territory for the term of the Counterparty License
Agreement on the same basis as if the Counterparty License Agreement had
continued and the Purchaser’s rights with respect to the Purchased Assets and
the covenants of the Seller under this Purchase and Sale Agreement shall
continue to apply on the same basis as if the Counterparty License Agreement was
in place between the Seller and Counterparty.
     Section 4.7 Audits. The Seller shall not, without the prior written consent
of the Purchaser, and the Seller shall, upon the written request of the
Purchaser, cause an inspection or audit of Counterparty’s books and records to
be conducted pursuant to, and in accordance with, Section 9.8 of the
Counterparty License Agreement; provided, however, that the Seller shall retain
the exclusive right to inspect and audit Counterparty’s books and records at any
time and from time to time at its sole discretion for payments that are paid or
payable to the Seller pursuant to the Counterparty License Agreement with
respect to Net Sales and Royalties attributable to the period prior to the
Royalties Commencement Date. For the purposes of exercising the Purchaser’s
rights pursuant to this Section 4.7, the Seller shall select such public
accounting firm as the Purchaser shall reasonably recommend for such purpose.
The Seller and the Purchaser agree that all of the expenses of any inspection or
audit carried out for the benefit of the Purchaser that would otherwise be borne
by the Seller pursuant to the Counterparty License Agreement shall instead be
borne by the Purchaser, including such fees and expenses of

28



--------------------------------------------------------------------------------



 



such public accounting firm as are to be borne by the Seller pursuant to
Section 9.8 of the Counterparty License Agreement together with the Seller’s
reasonable out-of-pocket costs incurred in connection with such examination or
audit. The Seller will furnish any inspection or audit report prepared by such
public accounting firm to the Purchaser. The Purchaser shall have the right to
require the Seller, in writing, at the sole expense of the Purchaser, to
exercise the Seller’s rights under the Counterparty License Agreement to cause
Counterparty to cure such discrepancy in accordance with the Counterparty
License Agreement.
     Section 4.8 Existence. The Seller shall (i) preserve and maintain its
existence (provided, however, that nothing in this Section 4.8(i) shall prohibit
the Seller from entering into any merger, consolidation or amalgamation with, or
selling or otherwise transferring all or substantially all of its assets to, any
other person if the Seller is the continuing or surviving entity or if the
surviving or continuing or acquiring entity assumes all of the obligations of
the Seller), (ii) preserve and maintain its rights, franchises and privileges
unless failure to do any of the foregoing would not be a Material Adverse
Change, and (iii) qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualifications would be a Material Adverse Change,
including appointing and employing such agents or attorneys in each jurisdiction
where it shall be necessary to take action under this Purchase and Sale
Agreement.
     Section 4.9 Approval of Actions of Purchaser. To the extent approval by the
members of the Purchaser is required prior to any action by the Purchaser to
perform its obligations under the Transaction Documents to which the Purchaser
is party, the Seller, so long as it is the holder of a majority of the Capital
Securities of the Purchaser, shall approve any such action.
     Section 4.10 Payments to UAB. The Seller shall pay to UAB, no later than
when required under the UAB Agreement, the amounts paid by the Purchaser to the
Seller pursuant to Section 3.4 of the Indenture. The Seller shall receive and
hold such funds in one or more separate accounts and shall not commingle such
funds with any other funds of the Seller.
     Section 4.11 Currency Hedge Agreement.
          (a) Except to the extent specifically described in Section 4.11(e) or
Section 4.11(f), the Seller shall not, without the prior written consent of the
Purchaser, (i) forgive or release, or fail to exercise any rights or options
constituting or involving the right to receive, any Currency Hedge Payment,
(ii) terminate or cancel (in whole or in part), or consent to any termination or
cancellation of (in whole or in part), the Currency Hedge Agreement, (iii)
waive, amend, supplement, modify or restate the Currency Hedge Agreement or any
provision thereof that could adversely affect any Currency Hedge Payments,
(iv) assign any of its obligations under the Currency Hedge Agreement or
(v) agree to do any of the foregoing.
          (b) Promptly after (i) receiving notice from the Currency Hedge
Provider (A) terminating the Currency Hedge Agreement (in whole or in part),
(B) alleging any breach of or default under the Currency Hedge Agreement by the
Seller or (C) asserting the existence of any facts, circumstances or events
that, alone or together with other facts, circumstances or events, could
reasonably be expected (with or without the giving of notice or passage of time,
or both) to

29



--------------------------------------------------------------------------------



 



give rise to a breach of or default under the Currency Hedge Agreement by the
Seller or the right to terminate the Currency Hedge Agreement (in whole or in
part) for cause by the Currency Hedge Provider or (ii) the Seller otherwise has
knowledge of any fact, circumstance or event that, alone or together with other
facts, circumstances or events, could reasonably be expected (with or without
the giving of notice or passage of time, or both) to give rise to a breach of or
default under the Currency Hedge Agreement by the Seller or give the right to
terminate the Currency Hedge Agreement (in whole or in part) for cause by the
Currency Hedge Provider, in each case, the Seller shall promptly give a written
notice to the Purchaser describing in reasonable detail the relevant breach,
default or termination event, including a copy of any written notice received
from the Currency Hedge Provider, and, in the case of any breach or default or
alleged breach or default by the Seller, describing in reasonable detail any
corrective action the Seller proposes to take. If the Seller fails to promptly
cure such breach or default, the Purchaser or the Trustee shall, to the extent
permitted by the Currency Hedge Agreement, be entitled to take any and all
actions the Purchaser considers reasonably necessary to promptly cure such
breach or default (including by making a Seller Shortfall Payment), and the
Seller shall cooperate with the Purchaser for such purpose and reimburse the
Purchaser promptly (but in no event later than five Business Days following
notice thereof) for all costs and expenses incurred in connection therewith
(including for any such Seller Shortfall Payment funded by the Purchaser or the
Trustee), with any such reimbursement to be made directly to the Collection
Account.
          (c) Promptly after the Seller obtains knowledge of a breach or default
or alleged breach or default under the Currency Hedge Agreement by the Currency
Hedge Provider or of the existence of any facts, circumstances or events that,
alone or together with other facts, circumstances or events, could reasonably be
expected (with or without the giving of notice or passage of time or both) to
give rise to a breach or default under the Currency Hedge Agreement by the
Currency Hedge Provider or the right to terminate the Currency Hedge Agreement
(in whole or in part) for cause by the Seller, in each case, the Seller shall
(i) promptly give a written notice to the Purchaser describing in reasonable
detail the relevant breach, default or termination event and (ii) proceed in
consultation with the Purchaser and take commercially reasonable actions
(including commencing legal action against the Currency Hedge Provider and the
selection of legal counsel reasonably satisfactory to the Purchaser) to enforce
compliance by the Currency Hedge Provider with the relevant provisions of the
Currency Hedge Agreement and to exercise any or all of the Seller’s or the
Purchaser’s rights and remedies, whether under the Currency Hedge Agreement or
by operation of law, with respect thereto. The Seller acknowledges and agrees
that, if an Event of Default occurs and is occurring, the Seller and the
Purchaser shall, at the request of the Trustee (at the direction of Noteholders
of a majority of the outstanding principal balance of the Notes), jointly with
the Trustee enforce their respective contractual rights under the Currency Hedge
Agreement.
          (d) The Seller shall provide the Purchaser and the Trustee with an
officer’s certificate of the Seller within five Business Days in the event the
Seller (i) effects any permitted cancellation, unwind, termination, disposition,
amendment or modification of the Currency Hedge Agreement or all or any portion
of an Option or (ii) enters into any replacement foreign currency hedge
arrangement, in each case, as described in Section 4.11(e), and certifying as to

30



--------------------------------------------------------------------------------



 



the satisfaction of the conditions set forth thereunder. For the avoidance of
doubt, any such permitted cancellation, unwind, termination, disposition,
amendment or modification of the Currency Hedge Agreement or all or any portion
of an Option and/or the entry into any such permitted replacement foreign
currency hedge arrangement shall not be deemed to constitute or result in a
Material Adverse Change for any purpose.
          (e) The Seller shall not cancel, unwind, terminate, dispose of, amend
or modify all or any portion of the Currency Hedge Agreement unless (i) the
Seller contemporaneously enters into one or more replacement foreign currency
hedge arrangements with the Currency Hedge Provider (which replacement foreign
currency hedge arrangements may be in the form of one or more options or a
different type of foreign currency hedge), provided that the replacement foreign
currency hedge arrangements provide for a foreign currency hedge in respect of
at least an equivalent notional amount of yen as the Option(s) (or portion(s)
thereof) so replaced, provide for a hedge of the yen-dollar exchange rate at an
exchange rate at least as favorable to Noteholders as the exchange rate set
forth in the Option(s) (or portion(s) thereof) so replaced, are otherwise on
terms not materially less favorable to Noteholders (as determined in the
reasonable good faith judgment of the Purchaser) than the Option(s) (or
portion(s) thereof) so replaced, and provide for payments payable in respect of
such replacement foreign currency hedge arrangements by the Currency Hedge
Provider to be made to the Collection Account, (ii) there has been a material
breach of the Currency Hedge Agreement by the Currency Hedge Provider permitting
the Seller to so cancel, unwind, terminate or dispose of all or any portion of
the Currency Hedge Agreement pursuant to its terms (in which case, with respect
to this clause (ii), the Seller will be permitted, but shall not be obligated,
to enter into new foreign currency hedging arrangements with another currency
hedge provider, in which case the Seller will not be required to direct any
payments payable in respect of such replacement foreign currency hedge
arrangements by such other currency hedge provider to the Collection Account),
(iii) the Notes are no longer outstanding, (iv) the Noteholders have foreclosed
on all or any portion of the Collateral or the Issuer Pledged Collateral in
connection with an exercise of remedies under the Indenture or (v) in the case
of all or any portion of an Option, the Purchaser has effected foreign currency
exchange spot market transactions of yen to dollars at a yen-dollar foreign
currency exchange spot rate of $1≤¥100 (but only in respect of the notional
amount of yen in respect of such Option that is less than or equal to the amount
of yen so exchanged during the period to which such Option relates).
          (f) The Seller shall not exercise its one-time right to terminate the
Options expiring beginning in 2016 through and including 2020 pursuant to the
Confirmation (or any replacement thereof) constituting part of the Currency
Hedge Agreement unless the provisions of Section 4.11(e)(i),
Section 4.11(e)(iii) or Section 4.11(e)(iv) apply.
          (g) The Seller shall not enter into any “Transaction” under any ISDA
Master Agreement constituting part of the Currency Hedge Agreement (with
“Transaction” for this purpose having the meaning specified in such ISDA Master
Agreement) except for the Options entered into under the Confirmation
constituting part of the Currency Hedge Agreement on the date hereof and any
other foreign currency hedge arrangements entered into by the Seller as
permitted by Section 4.11(e)(i) of this Purchase and Sale Agreement.

31



--------------------------------------------------------------------------------



 



ARTICLE V
THE CLOSING
     Section 5.1 Closing. The closing of the transactions contemplated hereby
(the “Closing”) shall take place on the date hereof (the “Closing Date”) at the
offices of Pillsbury Winthrop Shaw Pittman LLP located at 1540 Broadway, New
York, New York 10036, or such other place as the parties mutually agree.
     Section 5.2 Closing Deliverables of the Seller. At the Closing, the Seller
shall deliver or cause to be delivered to the Purchaser the following:
          (a) the Bill of Sale, the Pledge and Security Agreement, the Servicing
Agreement, the Purchase Agreements and the Currency Hedge Agreement, each
executed by the Seller;
          (b) an irrevocable direction to Counterparty to pay the Royalties
directly to the Collection Account, and as to such other matters, in the form
set forth in Exhibit B executed by the Seller;
          (c) an irrevocable direction to the Currency Hedge Provider to pay the
Currency Hedge Payments directly to the Collection Account, executed by the
Seller; and
          (d) such other certificates, documents and financing statements as the
Purchaser may reasonably request, including (i) the documents contemplated by
Article VI of the Purchase Agreements and (ii) a financing statement
satisfactory to the Purchaser to create, evidence and perfect the sale of the
Purchased Assets pursuant to Section 2.1(c) and the back-up security interest
granted pursuant to Section 2.1(d).
     Section 5.3 Closing Deliverables of the Purchaser. At the Closing, the
Purchaser shall deliver or cause to be delivered to the Seller the following:
          (a) the Bill of Sale executed by the Purchaser; and
          (b) payment of the Purchase Price in accordance with Section 2.3.
ARTICLE VI
INDEMNIFICATION
     Section 6.1 Indemnification by the Seller. The Seller hereby indemnifies
and holds each of the Purchaser and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling Persons (each, a “Purchaser Indemnified Party”) harmless from
and against, and will pay to each Purchaser Indemnified Party the amount of, any
and all Losses (including attorneys’ fees) awarded against or incurred or
suffered by such Purchaser Indemnified Party, whether or not involving a third
party claim, demand, action or proceeding, arising out of (i) any breach of any
representation, warranty or certification made by the Seller in any of the
Transaction Documents to which the Seller is party

32



--------------------------------------------------------------------------------



 



or certificates given by the Seller to the Purchaser in writing pursuant to this
Agreement or any other Transaction Document, (ii) any breach of or default under
any covenant or agreement by the Seller to the Purchaser pursuant to any
Transaction Document to which the Seller is party or the Counterparty License
Agreement, (iii) any Excluded Liabilities and Obligations (unless such Excluded
Liabilities and Obligations are due to the Purchaser not complying with any
confidentiality provisions set forth in the Counterparty License Agreement),
(iv) claims arising on or after the Closing Date and asserted against a
Purchaser Indemnified Party relating to the transactions contemplated in any
Transaction Document or the Counterparty License Agreement and (v) any fees,
expenses, costs, liabilities or other amounts incurred or owed by the Seller to
any brokers, financial advisors or comparable other Persons retained or employed
by it in connection with the transactions contemplated by this Purchase and Sale
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Purchaser Indemnified Party that (A) has the effect of
imposing on the Seller any recourse liability for Royalties because of the
insolvency or other creditworthiness problems of Counterparty or the
insufficiency of the Royalties, whether as a result of the amount of cash flow
arising from sales of RAPIACTA or otherwise, unless resulting from the failure
of the Seller to perform its obligations under this Purchase and Sale Agreement,
(B) results from the bad faith, gross negligence or willful misconduct of such
Purchaser Indemnified Party, (C) results from the failure of any other Person to
perform any of its obligations under any of the Transaction Documents or
(D) results from the Seller’s acts or omissions based upon the written
instructions from any Purchaser Indemnified Party. Any amounts due to any
Purchaser Indemnified Party hereunder shall be payable by the Seller to such
Purchaser Indemnified Party upon demand. In addition to the foregoing
obligations of the Seller, the Seller agrees (a) to pay to the Purchaser on
demand all reasonable costs and expenses incurred by the Purchaser in connection
with the enforcement of the Transaction Documents against the Seller or any
Affiliates of the Seller, (b) to indemnify the Purchaser on an after-tax basis
for any stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of the Transaction
Documents, and to indemnify each Purchaser Indemnified Party on an after-tax
basis in respect of any liabilities with respect to such taxes and fees, and
(c) to indemnify the Purchaser on an after-tax basis for any U.S. federal, state
or local or any foreign income, franchise or other taxes imposed on income or
assets (including any interest, penalties or accountant or counsel fees incurred
in connection with such taxes) asserted against, withheld from or required to be
withheld by the Purchaser at any time that the Notes are outstanding.
     Section 6.2 Procedures. If any claim, demand, action or proceeding
(including any investigation by any Governmental Authority) shall be brought or
alleged against an indemnified party in respect of which indemnity is to be
sought against an indemnifying party pursuant to Section 6.1, the indemnified
party shall, promptly after receipt of notice of the commencement of any such
claim, demand, action or proceeding, notify the indemnifying party in writing of
the commencement of such claim, demand, action or proceeding, enclosing a copy
of all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under Section 6.1 unless, and only to
the extent that, such omission results in the forfeiture of, or has a material
adverse effect on the exercise or prosecution of, substantive rights or defenses
by the indemnifying party. In case any such action is brought against an
indemnified party and it

33



--------------------------------------------------------------------------------



 



notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled, at the indemnifying party’s sole cost and expense, to
participate therein and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Article VI for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. In any such proceeding, an indemnified party shall have
the right to retain its own counsel, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (b) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (c) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them based on the advice of counsel to the indemnifying
party. It is agreed that the indemnifying party shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees and expenses of more than one separate law firm (in addition
to local counsel where necessary) for all such indemnified parties. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but, if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any Loss by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or discharge
of any claim or pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement, compromise
or discharge, as the case may be, (i) includes an unconditional written release
of such indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such claim or proceeding, (ii) does not include any statement as to an admission
of fault, culpability or failure to act by or on behalf of any indemnified party
and (iii) does not impose any continuing material obligation or restrictions on
any indemnified party.
     Section 6.3 Exclusive Remedy. Except in the case of fraud or intentional
breach, following the Closing, the indemnification afforded by this Article VI
shall be the sole and exclusive remedy for any and all Losses sustained or
incurred by a party hereto in connection with the transactions contemplated by
the Transaction Documents, including with respect to any breach of any
representation, warranty or certification made by a party hereto in any of the
Transaction Documents or certificates given by a party hereto in writing
pursuant hereto or thereto or any breach of or default under any covenant or
agreement by a party hereto pursuant to any Transaction Document.
Notwithstanding anything in this Purchase and Sale Agreement to the contrary, in
the event of any breach or failure in performance of any covenant or agreement
contained in any Transaction Document, the non-breaching party shall be entitled
to specific performance, injunctive or other equitable relief pursuant to
Section 7.2.

34



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     Section 7.1 Survival. All representations, warranties and covenants made
herein and in any other Transaction Document or any certificates delivered
pursuant to this Purchase and Sale Agreement shall survive the execution and
delivery of this Purchase and Sale Agreement and the Closing. The rights
hereunder to indemnification, payment of Losses or other remedies based on such
representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time (whether before or after the execution and
delivery of this Purchase and Sale Agreement or the Closing) in respect of the
accuracy or inaccuracy of or compliance with, any such representation, warranty
or covenant. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, shall not affect the rights hereunder to indemnification, payment of
Losses or other remedies based on such representations, warranties and
covenants.
     Section 7.2 Specific Performance. Each of the parties hereto acknowledges
that the other party hereto will have no adequate remedy at law if it fails to
perform any of its obligations under any of the Transaction Documents. In such
event, each of the parties hereto agrees that the other party hereto shall have
the right, in addition to any other rights it may have (whether at law or in
equity), to specific performance of this Purchase and Sale Agreement.
     Section 7.3 Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be effective (a) upon
receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier, (c) on the date personally delivered to an authorized officer
of the party to which sent or (d) on the date transmitted by legible telecopier
transmission with a confirmation of receipt, in all cases, with a copy emailed
to the recipient at the applicable address, addressed to the recipient as
follows:
     if to the Seller (including as Servicer under the Servicing Agreement), to:
BioCryst Pharmaceuticals, Inc.
4505 Emperor Boulevard, Suite 200
Durham, North Carolina 27703
Attention: General Counsel
Telephone: 919-859-1302
Facsimile: 919-851-1416
Email: abarnes@biocryst.com

35



--------------------------------------------------------------------------------



 



if to the Purchaser, to:
JPR Royalty Sub LLC
c/o BioCryst Pharmaceuticals, Inc.
4505 Emperor Boulevard, Suite 200
Durham, North Carolina 27703
Attention: General Counsel
Telephone: 919-859-1302
Facsimile: 919-851-1416
Email: abarnes@biocryst.com
Each party hereto may, by notice given in accordance herewith to each of the
other party hereto, designate any further or different address to which
subsequent notices, consents, waivers and other communications shall be sent.
     Section 7.4 Successors and Assigns. The provisions of this Purchase and
Sale Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Seller shall
not be entitled to assign any of its obligations and rights under any of the
Transaction Documents without the prior written consent of the Purchaser;
provided, however, that the Seller may, without the consent of the Purchaser,
assign any of its obligations or rights under the Transaction Documents to any
other Person with which it may merge or consolidate or to which it may sell all
or substantially all of its assets or all of its assets related to the Licensed
Products, provided that the assignee under such assignment agrees to be bound by
the terms of the Transaction Documents and furnish a written agreement to the
Purchaser in form and substance reasonably satisfactory to the Purchaser to that
effect. The Purchaser may assign any of its obligations and rights hereunder
without restriction and without the consent of the Seller. The Purchaser shall
give notice of any such assignment to the Seller and Counterparty promptly after
the occurrence thereof. The Seller shall be under no obligation to reaffirm any
representations, warranties or covenants made in this Purchase and Sale
Agreement or any of the other Transaction Documents or take any other action in
connection with any such assignment by the Purchaser.
     Section 7.5 Independent Nature of Relationship. Except for any Capital
Securities of the Purchaser held by the Seller, the relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other party hereto or any of its Affiliates. Nothing contained herein or in
any other Transaction Document shall be deemed to constitute the Seller and the
Purchaser as a partnership, an association, a joint venture or any other kind of
entity or legal form.
     Section 7.6 Entire Agreement. This Purchase and Sale Agreement, together
with the Exhibits hereto (which are incorporated herein by reference), and the
other Transaction Documents constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties hereto with respect to the subject matter of this Purchase and Sale
Agreement. No representation, inducement, promise, understanding, condition or
warranty not set forth herein (or in the Exhibits hereto or the other
Transaction Documents) has been made or

36



--------------------------------------------------------------------------------



 



relied upon by either party hereto. Except as described in Section 7.15, neither
this Purchase and Sale Agreement nor any provision hereof is intended to confer
upon any Person other than the parties hereto and the other Persons referenced
in Article VI any rights or remedies hereunder.
     Section 7.7 Governing Law.
          (a) THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Purchase and Sale Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Purchase and Sale
Agreement in any court referred to in Section 7.7(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each of the parties hereto irrevocably consents to service of
process in the manner provided for notices in Section 7.3. Nothing in this
Purchase and Sale Agreement will affect the right of any party hereto to serve
process in any other manner permitted by law. Each of the parties hereto waives
personal service of any summons, complaint or other process, which may be made
by any other means permitted by New York law.
     Section 7.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PURCHASE AND SALE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER

37



--------------------------------------------------------------------------------



 



PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY
HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS PURCHASE AND SALE AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.8.
     Section 7.9 Severability. If one or more provisions of this Purchase and
Sale Agreement are held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be excluded from this Purchase and Sale
Agreement and the balance of this Purchase and Sale Agreement shall be
interpreted as if such provision were so excluded and shall remain in full force
and effect be enforceable in accordance with its terms. Any provision of this
Purchase and Sale Agreement held invalid or unenforceable only in part or degree
by a court of competent jurisdiction shall remain in full force and effect to
the extent not held invalid or unenforceable.
     Section 7.10 Counterparts. This Purchase and Sale Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Purchase and Sale Agreement shall become effective when each party hereto
shall have received a counterpart hereof signed by the other party hereto. Any
counterpart may be executed by facsimile signature and such facsimile signature
shall be deemed an original.
     Section 7.11 Amendments; No Waivers. Neither this Purchase and Sale
Agreement nor any term or provision hereof may be amended, supplemented,
restated, waived, changed or modified except with the written consent of the
parties hereto. No waiver of any right hereunder shall be effective unless such
waiver is signed in writing by the party hereto against whom such waiver is
sought to be enforced. No failure or delay by either party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
notice to or demand on either party hereto in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval
hereunder shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
     Section 7.12 Limited Recourse. The Seller accepts that the enforceability
against the Purchaser of any obligations of the Purchaser hereunder shall be
limited to the assets of the Purchaser, whether tangible or intangible, real or
personal and the proceeds thereof. Once all such assets have been realized upon
and such assets (and proceeds thereof) have been applied in accordance with the
Indenture, any outstanding obligations of the Purchaser to the Seller hereunder
shall be extinguished. The Seller further agrees that it shall take no action
against any employee, director, officer or administrator of the Purchaser in
relation to this Purchase and Sale Agreement; provided, that nothing herein
shall limit the Purchaser (or its permitted successors or assigns) from pursuing
claims, if any, against any such Person; provided, further, that the

38



--------------------------------------------------------------------------------



 



foregoing shall not in any way limit, impair or otherwise affect any rights of
the Seller to proceed against any employee, director, officer or administrator
of the Purchaser (a) for intentional and willful fraud or intentional and
willful misrepresentations on the part of or by such employee, director, officer
or administrator or (b) for the receipt of any distributions or payments to
which the Seller or any successor in interest is entitled, other than
distributions expressly permitted pursuant to the other Transaction Documents.
For the avoidance of doubt, this Section 7.12 does not affect the obligations of
any holder of Capital Securities of the Purchaser under the Pledge and Security
Agreement or the ability of the Trustee or any Noteholder to exercise any rights
or remedies it may have under the Pledge and Security Agreement.
     Section 7.13 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, the Seller hereby authorizes the Purchaser, at any time and from
time to time, to the fullest extent permitted by law, to offset any amounts
payable by the Purchaser to, or for the account of, the Seller against any
obligations of the Seller to the Purchaser arising in connection with the
Transaction Documents (including amounts payable pursuant to Article VI) that
are then due and payable.
     Section 7.14 Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Purchase and Sale Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
     Section 7.15 Acknowledgment and Agreement. The Seller expressly
acknowledges and agrees that all of the Purchaser’s right, title and interest
in, to and under this Purchase and Sale Agreement shall be pledged and assigned
to the Trustee as collateral by the Purchaser pursuant to the Indenture, and the
Seller consents to such pledge and assignment, without regard to whether an
event of default has occurred and is continuing under the Indenture. Each of the
parties hereto acknowledges and agrees that the Trustee, acting on behalf of the
Noteholders, is a third party beneficiary of the rights of the Purchaser arising
hereunder and shall be entitled to exercise and/or enforce certain rights of the
Purchaser hereunder.
[SIGNATURE PAGE FOLLOWS]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first written above.

            BIOCRYST PHARMACEUTICALS, INC.,
as Seller
      By:   /s/ Stuart Grant         Name:   Stuart Grant        Title:   Chief
Financial Officer        JPR ROYALTY SUB LLC
as Purchaser
      By:   BioCryst Pharmaceuticals, Inc., its Manager             By:   /s/
Stuart Grant         Name:   Stuart Grant        Title:   Chief Financial
Officer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF BILL OF SALE
     This BILL OF SALE is dated as of March 9, 2011 (the “Closing Date”) by
BIOCRYST PHARMACEUTICALS, INC., a Delaware corporation (the “Seller”), in favor
of JPR ROYALTY SUB LLC, a Delaware limited liability company (the “Purchaser”).
RECITALS
     WHEREAS, the Seller and the Purchaser are parties to that certain Purchase
and Sale Agreement, dated as of the Closing Date (the “Purchase and Sale
Agreement”), pursuant to which, among other things, the Seller agrees to sell,
transfer, convey, assign, contribute and grant to the Purchaser, and the
Purchaser agrees to purchase, acquire and accept from the Seller, all of the
Seller’s right, title and interest in, to and under the Purchased Assets, for
the consideration described in the Purchase and Sale Agreement; and
     WHEREAS, the parties hereto now desire to carry out the purposes of the
Purchase and Sale Agreement by the execution and delivery of this instrument
evidencing the Purchaser’s purchase, acquisition and acceptance of the Purchased
Assets;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth in the Purchase and Sale Agreement and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

  1.   The Seller, by this Bill of Sale, does hereby sell, transfer, convey,
assign, contribute, grant, release, set over, confirm and deliver to the
Purchaser, and the Purchaser does hereby purchase, acquire and accept, all of
the Seller’s right, title and interest in, to and under the Purchased Assets.  
  2.   The parties hereto acknowledge that the Purchaser is not assuming any of
the Excluded Liabilities and Obligations.     3.   The Seller hereby covenants
that, at any time or from time to time after the Closing Date, at the
Purchaser’s reasonable request and without further consideration, the Seller
shall execute and deliver to the Purchaser such other instruments of sale,
transfer, conveyance, assignment, contribution, granting and confirmation,
provide such materials and information and take such other actions, each as the
Purchaser may reasonably deem necessary to sell, transfer, convey, assign,
contribute, grant, release, set over, confirm and deliver to the Purchaser, and
to confirm the Purchaser’s title to, the Purchased Assets and to put the
Purchaser in actual possession of such Purchased Assets and assist the Purchaser
in exercising all rights with respect thereto.     4.   This Bill of Sale shall
be binding upon and inure to the benefit of the Seller, the Purchaser and their
respective successors and assigns, for the uses and purposes set forth and
referred to above, effective immediately upon its delivery to the Purchaser.

A-1



--------------------------------------------------------------------------------



 



  5.   THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.     6.   This Bill of Sale may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.     7.   The following terms as used herein shall have the following
respective meanings:         “Affiliate” means, with respect to any Person, any
other Person that, directly or indirectly, controls, is controlled by or is
under common control with such Person or is a director, officer or manager of
such Person. For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative to the foregoing. For
purposes hereof, the term “Affiliate” when used in respect of the Seller shall
be deemed to exclude the Purchaser.         “Capital Securities” means, with
respect to any Person, all shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of such Person’s
capital, whether now outstanding or issued after the Closing Date, including
common shares, ordinary shares, preferred shares, membership interests or share
capital in a limited liability company or other Person, limited or general
partnership interests in a partnership, beneficial interests in trusts or any
other equivalent of such ownership interest or any options, warrants and other
rights to acquire such shares or interests, including rights to allocations and
distributions, dividends, redemption payments and liquidation payments.        
“Commercial Sales” has the meaning set forth in Section 9.3(a) of the
Counterparty License Agreement.         “Compound” has the meaning set forth in
Section 1.1(m) of the Counterparty License Agreement.         “Counterparty”
means Shionogi & Co., Ltd., a Japanese corporation.         “Counterparty
License Agreement” means that certain License, Development and Commercialization
Agreement dated as of February 28, 2007, as amended by that certain First
Amendment to License, Development and Commercialization Agreement dated as of
September 30, 2008, that certain letter agreement dated

A-2



--------------------------------------------------------------------------------



 



      May 10, 2010 and that certain Consent Agreement dated as of November 2,
2010, between the Seller and Counterparty. The term “Counterparty License
Agreement” shall include all rights that arise therefrom and relate thereto.    
    “Currency Hedge Agreement” means that certain Confirmation (including the
related letter agreement) dated as of March 9, 2011 and the ISDA Master
Agreement (including the schedule and credit support annex included therein)
(solely insofar as such ISDA Master Agreement relates to such Confirmation and
not to any other “Transaction” as such term is defined in such ISDA Master
Agreement) dated as of March 7, 2011, in each case between the Seller and the
Currency Hedge Provider (and any replacement foreign currency hedge arrangement
entered into by the Seller as permitted by Section 4.11(e)(i) of the Purchase
and Sale Agreement) and, with respect to such letter agreement, among the
Seller, the Currency Hedge Provider, the Purchaser and the Trustee.        
“Currency Hedge Payments” means the amounts required to be paid to the Seller by
the Currency Hedge Provider pursuant to the Currency Hedge Agreement (subject to
all of the Currency Hedge Provider’s rights under the Currency Hedge Agreement
(including, to the extent provided in the Currency Hedge Agreement, liquidation,
netting and setoff rights, specified conditions precedent to the Currency Hedge
Provider’s required payments and performance and rights to realize on margin or
other collateral)) except any amount required to be paid to the Seller by the
Currency Hedge Provider pursuant to the Currency Hedge Agreement as a result of
a termination of the Currency Hedge Agreement by the Seller permitted by Section
4.11(e) of the Purchase and Sale Agreement.         “Currency Hedge Provider”
means Morgan Stanley Capital Services Inc.         “$” means United States
dollars.         “Excluded Liabilities and Obligations” has the meaning set
forth in Section 2.4 of the Purchase and Sale Agreement.         “FDA” means the
U.S. Food and Drug Administration and any successor agency thereto.        
“Field” has the meaning set forth in Section 1.1(u) of the Counterparty License
Agreement.         “Governmental Authority” means the government of the United
States, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority (including supranational authority),
commission, instrumentality, regulatory body, court, central bank or other
Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including
each Patent Office, the FDA and any other government authority in any country.

A-3



--------------------------------------------------------------------------------



 



      “Indenture” means that certain indenture, dated as of the Closing Date, by
and between the Purchaser and U.S. Bank National Association, a national banking
association, as initial trustee thereunder, and any successor appointed in
accordance with the terms thereof.         “Intellectual Property Rights” means:
(a) patents and patent applications; (b) continuations, continuations-in-part,
divisionals and substitute applications with respect to any such patent
application; (c) patents issued based on or claiming priority to any such patent
applications; (d) reissue, reexamination, renewal or extension (including any
supplemental patent certificate) of any such patents; and (e) confirmation
patent or registration patent or patent of addition based on any such patents,
in each case, owned, licensed or controlled by the Seller, that are filed in the
Territory solely to the extent that any of the foregoing relate to the
manufacture, use or sale of Licensed Products and/or Compound in the Field.    
    “Licensed Product” has the meaning set forth in Section 1.1(jj) of the
Counterparty License Agreement.         “Notes” means any notes issued under the
Indenture from time to time, including the JPR PhaRMASM Senior Secured 14% Notes
due 2020 of the Purchaser in the initial outstanding principal balance of
$30,000,000 issued on the Closing Date.         “Non-Commercial Sales” has the
meaning set forth in Section 9.3(a) of the Counterparty License Agreement.      
  “Patent” means any pending or issued patent or continuation, continuation in
part, division, extension or reissue thereof.         “Patent Office” means the
applicable patent office, including the United States Patent and Trademark
Office and any comparable foreign patent office, for any Intellectual Property
Rights that are Patents.         “Person” means any natural person, firm,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or any other legal entity, including public bodies, whether acting in an
individual, fiduciary or other capacity.         “Purchased Assets” means,
collectively, the Seller’s (a) right, title and interest in, to and under the
Counterparty License Agreement to (i) receive all of the Royalties, (ii) receive
the reports produced by Counterparty pursuant to the Counterparty License
Agreement in respect of sales of Licensed Products in the Territory, (iii) audit
the records of Counterparty in respect of such sales pursuant to the
Counterparty License Agreement and receive an audit report summarizing the
results of any such audit and (iv) make indemnification claims against
Counterparty pursuant to the Counterparty License Agreement, (b) rights under
the Currency Hedge Agreement to receive the Currency Hedge Payments, (c) right
to disapprove of an assignment of the Counterparty License Agreement by
Counterparty and (d) right to transfer, assign or pledge the foregoing, in whole
or

A-4



--------------------------------------------------------------------------------



 



      in part, and the proceeds of and the rights to enforce each of the
foregoing. For the avoidance of doubt, Purchased Assets do not include (x) any
amounts payable by Counterparty to the Seller in consideration for the supply by
the Seller of Compound to Counterparty or (y) any royalties payable by
Counterparty to the Seller arising out of, related to or resulting from
Non-Commercial Sales.         “Royalties” means (a) all royalties paid, owed,
accrued or otherwise required to be paid to the Seller or any of its Affiliates
under the Counterparty License Agreement arising out of, related to or resulting
from Commercial Sales by Counterparty or its Affiliates of Licensed Product in
the Territory (including not only from the Commercial Sale of currently approved
indications for Licensed Product in the Territory, but also from any
additionally approved indications and from any off-label usage for Licensed
Product in the Territory) and, in each case, attributable to the period
commencing on the Royalties Commencement Date, including (i) all amounts due or
to be paid to the Seller or any of its Affiliates under Section 9.3(b) of the
Counterparty License Agreement and (ii) all amounts due or to be paid to the
Seller or any of its Affiliates in lieu thereof (whether based upon Commercial
Sales of Licensed Product in the Territory or otherwise), (b) all future
milestone payments paid, owed, accrued or otherwise required to be paid to the
Seller or any of its Affiliates under the Counterparty License Agreement,
(c) all indemnity payments, recoveries, damages or award or settlement amounts
paid or payable to the Seller or any of its Affiliates by any third party and
arising out of or relating to the Commercial Sale of Licensed Products in the
Territory or as a result of a breach by any Person other than the Seller of the
Counterparty License Agreement with respect to the Commercial Sale of Licensed
Products in the Territory and attributable to the period commencing on the
Royalties Commencement Date, including pursuant to Section 4.5(d) or
Section 4.5(e) of the Purchase and Sale Agreement, (d) all other amounts paid by
Counterparty or any other Person pursuant to the Counterparty License Agreement
arising out of, related to or resulting from the Commercial Sale by Counterparty
or its Affiliates of Licensed Products in the Territory and attributable to the
period commencing on the Royalties Commencement Date, (e) all accounts (as
defined under the UCC) evidencing the rights to the payments and amounts
described herein and (f) all proceeds (as defined under the UCC) of any of the
foregoing.         “Royalties Commencement Date” means January 1, 2011.        
“Territory” means Japan and Taiwan.         “Trustee” means U.S. Bank National
Association, a national banking association, as initial trustee of the Notes
under the Indenture, and any successor appointed in accordance with the terms of
the Indenture.         “UCC” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, that, if, with respect to any
financing statement or by reason of any provisions of law, the perfection or the
effect of perfection or

A-5



--------------------------------------------------------------------------------



 



      non-perfection of the back-up security interest granted pursuant to
Section 2.1(d) of the Purchase and Sale Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
the Purchase and Sale Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.         “U.S.” or “United
States” means the United States of America, its 50 states, each territory
thereof and the District of Columbia.         “Voting Securities” means, with
respect to any Person, Capital Securities of any class or kind ordinarily having
the power to vote for the election of directors, managers or other voting
members of the governing body of such Person.

A-6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as
of the day and year first written above.

            BIOCRYST PHARMACEUTICALS, INC.
      By:   /s/ Stuart Grant         Name:   Stuart Grant        Title:   Chief
Financial Officer        JPR ROYALTY SUB LLC
      By:   BioCryst Pharmaceuticals, Inc., its Manager             By:   /s/
Stuart Grant         Name:   Stuart Grant        Title:   Chief Financial
Officer   

A-7



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF COUNTERPARTY INSTRUCTION
     March 9, 2011
VIA OVERNIGHT COURIER
SHIONOGI & CO., LTD.
12-4, Sagisu 5 chome
Fukushima-ku, Osaka 553-0002
Japan
Attention: General Manager, License Department
Ladies and Gentlemen:
Reference is hereby made to that certain License, Development and
Commercialization Agreement dated as of February 28, 2007 between BioCryst
Pharmaceuticals, Inc., a Delaware corporation (“BioCryst”), and Shionogi & Co.,
Ltd., a Japanese corporation (“Shionogi”), as amended by that certain First
Amendment to License, Development and Commercialization Agreement dated as of
September 30, 2008 between BioCryst and Shionogi, that certain letter agreement
dated May 10, 2010 executed by BioCryst and Shionogi and that certain Consent
Agreement dated as of November 2, 2010 between BioCryst and Shionogi
(collectively, the “License Agreement”).
Effective as of March 9, 2011, as evidenced by a Bill of Sale dated as of
March 9, 2011 between JPR Royalty Sub LLC, a Delaware limited liability company
(the “Purchaser”), and BioCryst (the “Bill of Sale”), which is attached hereto
as Appendix A, BioCryst is selling, transferring, conveying, assigning,
contributing and granting the “Purchased Assets” described in such Bill of Sale.
In addition, the Purchaser has granted a security interest in the Purchased
Assets to U.S. Bank National Association, a national banking association (the
“Trustee”), for the benefit of certain noteholders of the Purchaser.
Accordingly, you are hereby irrevocably and unconditionally directed to make all
payments of Royalties (as defined in the Bill of Sale, and which definition
includes certain milestone payments) to BioCryst by Shionogi on or after
January 1, 2011 by wire transfer in United States dollars to the following
account:
U.S. Bank National Association
ABA No. 091000022
Account No. 173103321092
Ref: JPR Royalty Collection Account
Attention: Josh Tripi
In addition, you are hereby irrevocably and unconditionally instructed to send
all reports or other notices sent or required to be sent to BioCryst pursuant to
the License Agreement, including the

B-1



--------------------------------------------------------------------------------



 



reports produced by Shionogi pursuant to Section 9.3(f) of the License
Agreement, to the following party at the following address, beginning
immediately:
JPR Royalty Sub LLC
c/o BioCryst Pharmaceuticals, Inc., as Manager and Servicer
4505 Emperor Boulevard, Suite 200
Durham, North Carolina 27703
Attention: General Counsel
Telephone: 919-859-1302
Facsimile: 919-851-1416
Email: abarnes@biocryst.com
Thank you for your cooperation regarding this matter.

            Very truly yours,

BIOCRYST PHARMACEUTICALS, INC.
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

APPENDIX A
Bill of Sale
See attached.

B-A-1



--------------------------------------------------------------------------------



 



EXHIBIT C
INTELLECTUAL PROPERTY MATTERS
“PTE” in the chart below means patent term extension.

                                  Application Serial   Application Filing  
Publication /     Country   Owner   No.   Date   Patent Number   Expiration Date
Japan
  BioCryst Pharmaceuticals, Inc.   2000-526468   December 17, 1998     4102022  
  October 2, 2020 (PTE granted)
 
                       
Japan
  BioCryst Pharmaceuticals, Inc.   2001-506133   June 9, 2000     4532801    
June 9, 2020
 
                       
Japan
  BioCryst Pharmaceuticals, Inc.   2001-506983   June 9, 2000     4262920    
May 2, 2021 (PTE granted)
 
                       
Japan
  BioCryst Pharmaceuticals, Inc.   2008-25550   February 5, 2008     2008-163035
    If granted, expiration will be December 17, 2018
 
                       
Japan
  BioCryst Pharmaceuticals, Inc.   2008-314190   December 10, 2008     4597237  
  June 9, 2020
 
                       

C-1